Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 1 of 61 Page ID #:11




                        EXHIBIT A




                                EXHIBIT A
Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 2 of 61 Page ID #:12

                                                                           Service of Process
                                                                           Transmittal
                                                                           05/04/2020
                                                                           CT Log Number 537623087
    TO:      MARIA BUSTAMANTE, Paralegal-Litigation
             UNITED AIRLINES, INC.
             609 MAIN STREET, 16TH FLOOR/HSCPZ
             HOUSTON, TX 77002-3167

    RE:      Process Served in California

    FOR:     United Airlines, Inc. (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                   JON MILLER, ETC., PLTF. vs. UNITED AIRLINES, Inc., ETC., ET AL., DFTS.
    DOCUMENT(S) SERVED:                -
    COURT/AGENCY:                      None Specified
                                       Case # 20STCV10551
    NATURE OF ACTION:                  Employee Litigation - Wrongful Termination
    ON WHOM PROCESS WAS SERVED:        C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:          By Process Server on 05/04/2020 at 13:27
    JURISDICTION SERVED :              California
    APPEARANCE OR ANSWER DUE:          -
    ATTORNEY(S) / SENDER(S):           None Specified
    ACTION ITEMS:                      CT has retained the current log, Retain Date: 05/04/2020, Expected Purge Date:
                                       05/09/2020

                                       Image SOP

                                       Email Notification, Tom Campuzano thomas.d.campuzano@united.com

                                       Email Notification, MARIA BUSTAMANTE maria.bustamante@united.com

                                       Email Notification, Paula Hernandez paula.hernandez01@united.com

                                       Email Notification, JAVARIA NEAGLE javaria.neagle@united.com

    SIGNED:                            C T Corporation System
    ADDRESS:                           208 South LaSalle Street
                                       Suite 814
                                       Chicago, IL 60604
    For Questions:                     866-331-2303
                                       CentralTeam1@wolterskluwer.com




                                                                           Page 1 of 1 / SK
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
tctronicalfy FILED by Superior Court of California. County of Los Angeles on 03/l7/20^^g^g^jl^^^rri R. Carter. Executive Ofticer/Clerk of Court, by S. Bolden,Deputy Clerk
                 Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 3 of 61 Page ID #:13
                                                                                                                                                                  SUM-100
                                                      SUMMONS                                                                         POP COURT use ONLY
                                                                                                                                  (SOLO PARA USO DE LA CORIE)
                                                (CiTACtON JUDfCIAL)
             NOTICE TO DEFENDANT:
             (AVISO AL DEMANDADO):
              UNITED AIRLINES, Inc., an Illinois Corporation, DALE
              BORDELLE, an individual; and DOES 1 through 50 Inclusive
             YOU ARE BEING SUED BY PLAINTIFF:
             (LO ESTA DEMANDANDO el DEMANDANTE):

             Jon Miller, an individual, on behalf of herself and all others similarly
             situated
               NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information

                  You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
               served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
               case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
               Online Self-Help Center {vmw.coui1lnfo.ce.gov/selfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
               the court clerit for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
               may be taken without further warning from the court.
                   There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
               referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
               these nonprofit groups at the California Legal Serwces Web site {www.lawhelpcalifomia.org). the California Courts Online Self-Help Center
               {vmw.courtinfo.ca.gov/selfhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
               costs on any settlement or arbitration award of $10,000 or more in a civil case. The court’s lien must be paid before the court will dismiss the case.
               lA ViSOf Lo han demandado. Si no responde dentro da 30 dias. la corta puede decidir en so conlra sin escocrtar so versidn. Lea la informacldn a
               confinuaddn.
                  Tiene 30 DiAS DE CALENDARIO despuds de qua le entreguen esta cilacidn y papeles legates para presenfer una respuesta por escrilo en esta
               code y hacer que se enlregue una copia al demandante. Una cada o una llamada telefdnica no lo protegen. Su respuesta por escrilo liene que estar
               en ibrmafo legal correcto si desee que procesen su caso en la code. Es posible que haya un formulario que usted pueda usar para su respuesta.
               Puede encontrar eslos formularies de la code y mds Informacidn en el Centro de Ayuda de las Corfes de Ca///omra (iwwrw.sucorte.ca.govj, en la
               biblioteca de leyes de su condado oenia code que le quede mds cerca. Si no puede pagarla coo/a de presentaddn, pida al secretario de la code
               que le dd un fonnulerio de exenddn de pago de cuolas. Si no presenta su respuesta a tiempo, puede perder el caso por rncomp/rm/enfo y la code le
               podrd quilar so sueldo, dinero y blenes srn mds adverfenc/a.
                  Hay otros requisitos legates. Es recomerrdafi/e que llame a un abogado inmediatamenle. SI no conoce a un abogado, poede llamar a un servicio de
               remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratulios de un
               pfograma de servldos legates sin tines de lucro. Puede encontrar e^os gropos sin fines de lucre en el silio web de Calitemia Legal Services,
                (Www.tawhelpcalifomia.orgJ. en el Centro de Ayuda de las Cories de California, fwwrw.sucorte.ca.govj o ponidndose en confacto con la code o el
               colegio de abogados locales. AVISO: Por ley. la code tiene derecho a redamar las cuotas y los costos exentos porlmponer un gravamen sobre
               cualquier recuperacidn de $10,000 6 mds de valor redbida med/ante un acuerdo o una concesidn de arbltraje en un caso de derecho civil. Tiene que
                pagar e/gravamen de le code antes de que la code pueda desecbar el caso.
             The name and address of the court is:                                                                     CASE NUMBER:
                                                                                                                       (MVmm Cal Caso}:
             (El nombre y direccidn de la code es): Los Angeles County Superior Court
                                                                                                                                          20STCV10551
              111 North Hill Street, Los Angeles, CA 90012

             The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
             (El nombre, la direccidn y el numeio de teldfono del abogado del demandante, o del demandante que no liene abogado, es):
              Twila S. White, L/0 of Twila S. White, 6033 West Century Boulevard, Suite 810, Los Angeles, CA 90054

                                                                                             Clerk, by                                                              , Deputy
              DATE: 03/17/2020            Sherri R. Carter Executive Officer/ Clerk of Court (Secretario)                      S. Bolden                             (Adjunto)
             (Fecha)
             (For proof of service of this summons, use Proof of Service of Summons (hrm POS-OtOJ.J
             ^Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
                                                  notice to the person SERVED: You are served
                                                  1. {      I as an individual defendant.
                                                  2. I----- 1 as the person sued under the fictitious name of ^specf^'J:


                                                    3. IXX I on behalf of ^Sp0C/6'A‘ United Airlines. Inc. an Illinois Corporation

                                                        under. |229 CCP 416.10 (corporation)                 I---- 1 CCP 416.60 (minor)
                                                               I   I CCP 416.20 (defunct corporation)        I I CCP 416.70 (conservatee)
                                                               I   I CCP 416.40 (association or partnership) |      | CCP 416.90 (authorized person)
                                                       ___    I    I other (specify):
                                                    4. I   I by personal delivery on (date):
                                                                                                                                                                        Past 1 of 1
               Form Adopted ter Mandatory U«a                                        SUMMONS                                                 CoOe of Civil Procedure §§412.20,465
                                                                                                                                                               wtvw. couri^o. ca. 90V
                 Judiexd Courtdl of CaHorrvla
                SUM-100 (Rflv.JuIy 1.200S)
         Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 4 of 61 Page ID #:14
                                                                                                     Reserved for Clerk's File Stamp
               SUPERIOR COURT OF CALIFORNIA
                  COUNTY OF LOS ANGELES                                                                        FILED
                                                                                                    Supdriv Court of California
 COURTHOUSE ADDRESS:                                                                                 County of LosAngeies
Stanley Mosk Courthouse
111 North Hill Street. Los Angeles. CA 90012________________                                              03/24/2020
 PLAINTIFF:                                                                               Sheri R Cdt1gr.ExQdufivdOi66r/OeAOlCau

Jon Miller,, an individual, on behalf of herself and all others similar                                       A. Barton                Oepuly
 DEFENDANT:
 UNITED AIRLINES,Inc , an Illinois Corporation et al
                                                                                              CASE NUMBER:
               NOTICE OF CASE MANAGEMENT CONFERENCE                                           20STCV10551
TO THE PLAINTIFF(S)/ATTORNEY(S) FOR PLA!NTIFF(S) OF RECORD:

You are ordered to serve this notice of hearing on all parties/attorneys of record forthwith, and meet and confer with all
parties/attorneys of record about the matters to be discussed no later than 30 days before the Case Management Conference.
Your Case Management Conference has been scheduled at the courthouse address shown above on:

                                    Date:                     Time:                  Dept.;
                                            08/26/2020                8:30 AM                  71

NOTICE TO DEFENDANT:            THE SETTING OF THE CASE MANAGEMENT CONFERENCE DOES NOT EXEMPT THE
                                  DEFENDANT FROM FILING A RESPONSIVE PLEADING AS REQUIRED BY LAW.

Pursuant to California Rules of Court, rules 3.720-3.730, a completed Case Management Statement (Judicial Council form #
CM-110) must be filed at least 15 calendar days prior to the Case Management Conference. The Case Management Statement
may be filed jointly by all parties/attomeys of record or individually by each party/attorney of record. You must be familiar with the
case and be fully prepared to participate effectively in the Case Management Conference.

At the Case Management Conference, the Court may make pretrial orders including the following, but not limited to. an order
establishing a discovery schedule: an order referring the case to Alternative Dispute Resolution (ADR); an order reclassifying the
case; an order setting subsequent conference and the trial date: or other orders to achieve the goals of the Trial Court Delay
Reduction Act (Gov. Code, § 68600 et seq.)

Notice is hereby given that if you do not file the Case Management State^flfe^^pear«and effectively participate at the Case
Management Conference, the Court may impose sanctions,                                           Code of .Civil Procedure
sections 177.5. 575.2. 583.150, 583.360 and 583.410. Government Co(^^»EmS^8. s           1;         ai                 les of
Court, rule 2.2 et seq.                                                        fi


Dated:        03/24/2020                                                                       Mnnir A ’RanVinPir / Judge
                                                                                                Judicial Officer

                                                    CERTIFICATE OF SERVICE

I. the below named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a party to the cause
herein, and that on this date I served the Notice of Case Management Conference upon each party or counsel named below:

0 by depositing in the United States mail at the courthouse in Los Angeles    ________, California, one copy of the original
  filed herein in a separate sealed envelope to each address as shown below with the postage thereon fully prepaid.

□ by personally giving the party notice upon filing of the complaint.
      Twila S. White
      6033 West Century Boulevard
      Los Angeles, CA 90045
                                                                           Sherri R. Carter, Executive Officer / Clerk of Court


Dated: 03/24/2020                                                                                    By A. Barton
                                                                                                                          Deputy Clerk

LACIV132 (Rev. 07/13)                                                                                         Cal. Rules of Court, rules 3.720-3.730
LASC Approved 10-03
                                          NOTICE OF                                                           LASC Local Rules. Chapter Three
For Optional Use                CASE MANAGEMENT CONFERENCE
tctronlca!(y FILED by Superior Court ol Caliiornla. County of Los Angeles on O3/16/2O2(i)£l|:^^i0^rrl R. Carter, Executive Offlcer/Clerk of Court, by R. Perez.Deputy Clerk
                 Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 5 of 61 Page ID #:15
                                                                                                                                                                          CM.010
                ATTORNEY OR PARTY WITHOOT ATTORNEY (Narm. Slat* Btrmmbor. and atlOnsa):                                                    FOR COURT use ONLY
              -Twila S. White. SBN: 207424
                Law Office of Twila S. White
                6033 West Century Boulevard, Suite 810
                Los Angeles. CA 90045
                    TELEPHONE NO: 213 381 8749               faxno.:213 381                       8799
              ___________
               ATTORNEY FOR (Nama): Alice Rodarte___________
              SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS AngcleS.CA
                   sTREETAooREss; \\ \ Noith Hill Street
                  MAXJNQADDRESS: 111 Noith Hill Stfect
                      CrtYANDZIPCOOE:     Los Angeles, CA 90012
                          BRANCH NAME:    Central District
                 CASE NAME:
                 Jon Miller V. United Airlines and Dale Bordelle
                                                                                                                            CASE NUMBER:
                   CIVIL CASE COVER SHEET                            Complex Case Designation
               I / I Unlimited     I   I Limited                                                                              2 0STCV1 0551
                                                                I    I Counter      i   1 Joinder
                     (Amount             (Amount                                                             JUOCE;
                     demanded            demanded is           Filed with first appearance by defendant
                                          $25,000 or less)          (Cal. Rules of Court, rule 3.402)         DEPT;
               _____ exceeds $25,000)
                                              Items 1-6 below must be completed (see I'nsfrucf/ons on page 2).
               1. Check one box below for the case type that best describes this case:
                  Auto Tort                                   Contract                                Provisionally Complex Civil Litigation
                  □ Auto (22)                                     j Breach of contracywarranty (06)        R«'es of Court, rules 3.400-3.403)
                   I  I Uninsured motorist (46)                              I Rule 3.740 collections (09)                 Antitnjst/Trade regulation (03)
                   Other Pi/PDAfVO (Personal Injury/Property                 ] Other collections (09)               LJ     Construction defect (10)
                   OamageWrongful Death) Tort                           __ I Insurance coverage (18)                I  j   Mass tort (40)
                   I   I Asbestos (04)                                      I Other contract (37)                   L_J    Securities litigation (28)
                   EZD Product liabifity (24)                           teal Property                               I  I   Env'ronmentain’oxic tort (30)
                   I  I Medical malpractice (45)                            I Eminent domain/inverse                I    1 Insurance coverage daims arising from the
                   IZD Other PI/PDWD (23)                               ___ condemnation (14)                              above listed provisionally complex case
                                                                            I Wrongful eviction (33)                       types (41)
                       Non-PUPD/WO (Other) Tort
                                                                            I Other real property (26)              Enforcement of Judgment
                      I__ j Business tort/unfair business practice (07)
                      (ZD Civil rights (08)                             Unlawful Detainer                                  Enforcement of judgment (20)
                 I__I Defamation (13)                              I_-I Commercial (31)                        Miscellaneous Civil Complaint
                 I      I Fraud (16)                               l_J Residential (32)                        LJ RiCO(27)
                 LJ Intellectual property (19)                     I—J t>ugs (38)                              I    I Other complaint (nofspec/ffedabovej (42)
                 LJ Professional negligence (25)                  ^clal Review                                 Miscellaneous Civil Petition
                 I       I Other non-PI/PD/WD tort (35)            LJ Asset forfeiture (05)                    LJ Partnership and corporate governance (21)
                 Employment                                        y Petition re: arbitration award (11) □ other petition (not spec//7ed above) (43)
                 I       I Wrongful termination (36)               I___I Writ of mandate (02)
                           other employment (15) _____________ !        I Other judicial review (39)
               p This rase 1          I is    I / I is not  complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                   factors requiring exceptional judicial management:                      ___
                   a. I ~l Large number of separately represented parties             d. 1    I Large number of witnesses
                   b. I     I Extensive motion practice raising difficult or novel e. I       I Coordination with related actions pending in one or more courts
                              issues that will be time-consuming to resolve                       in other counties, states, or countries, or in a federal court
                   c. I     I Substantial amount of documentary evidence               f. I     I Substantial postjudgment judicial supen/ision

               3. Remedies sought (check all that apply): a.I / I monetary                 b. I   I nonmonetary: declaratory or injunctive relief               c. I / I punitive
               4. Number of causes of action (specify): 13
               5- This case I      I is I / I is not a class action suit.                                    ^
               6. If there are any known related cases, file and serve a notice of related case. (You may usjmi m CM-015.)
               Date; March 16,2020
               Twila S. White
                                                  (TYPE OR PRINT NAME)
                                                                                                     ►             (SIGNATURE/y PARTY OR ATTORNEY FOR PARTY)
                                                                                         NOTICE                      (j
                  •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (ex^^small claims cases or cases filed
                      under the Probate Code. Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                      in sanctions.
                  •   File this cover sheet in addition to any cover sheet required by local court rule.
                  •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                      other parlies to the action or proceeding.
                  •   Unless this is a cxillections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                   ______________________________________________________________________________________________________________________________ Paa* 1 af 2
                                                                                                                                Col. RulM of CourL rules 2.30.3.220.3.400-3.403.3.740;
                Form Adoptod for Marfosioiy Uu
                  Judicial Council of Cafctomfo
                                                                          CIVIL CASE COVER SHEET                                       Cal. Standsrtisot JuOleial AdmimaUstlon, aid, 3.10
                  CM^O (Rov. July 1.20071                                                                                                                           tnMv.eourtinfo.co.0Ov
   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 6 of 61 Page ID #:16
                                                                                                                                     CM-OIO
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. if the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest arid attorney’s fees, arising from a transaction in
which property, services, or money was acQuired on credit. A collections case does not include an action seeking the following. (1) tort
damages. (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a aile 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case vrill be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
 the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property             Breach of ContractAVarranty (06)                Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (nof unlawful detainer            Construction Defect (10)
          case involves an uninsured                             or wrongful eviction)                   Claims Involving Mass Tort (40)
          motorist claim subject to                      ContractWarranty Breach-Seller                  Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
                                                              Warranty                                        (arising from provisionally complex
Other PI/PO/WD (Personal Injury/
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                    case type listed above) (41)
                                                    Collections (e.g.. money owed, open              Enforcement of Judgment
Tort                                                                                                     Enforcement of Judgment (20)
     Asbestos (04)                                       book accounts) (09)
         Asbestos Property Damage                        Collection Case^etler Plaintifi                      Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                         County)
         Asbestos Personal Injury/
                                                              Case                                            Confession of Judgment (non­
                Wrongfijl Death
                                                    Insurance Coverage (not provisionally                          domestic relations)
     Product Liability (not asbestos or                  complex) (18)
          toxic/environmental) (24)                                                                           Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                           (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                       Petition/Certification of Entry of
          Other Professional Healtit Care                Contractual Fraud                                        Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                     Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip            Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                                                         Condemnation (14)                               RICO (27)
                and fail)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                               Other Complaint (not specified
                                                                                                              above) (42)
                (e.g.. assault, vandalism)          Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                           Declaratory Relief Only
                                                         Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                       Other Real Property (not eminent                     Mechanics Lien
          Other PI/PD/WD                                                                                      Other Commercial Complaint
                                                         domain, landloidAenant, or
                                                         foreclosure)                                               Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort
                                                 Unlawful Detainer                                            Other Civil Complaint
     Business Tort/Unfair Business                                                                                 (non-iort/non-complex)
         Practice (07)                              Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (7f the case involves illegal                 Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                 above) (43)
           (13)                                  Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                     Worirplace Violence
     intellectual Property (19)                      Petition Re: Arbitration Award (11)                      Elder/Oependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                           Abuse
         Legal Malpractice                               Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                         Case Matter                                      Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ-Other Limited Court Case                              Claim
Employment                                                   Review                                           Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                             Commissioner Appeals
 CM-OIO [Rev. July 1,2007]                                                                                                                Pag* 2 of 2
                                                     CIVIL CASE COVER SHEET
       Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 7 of 61 Page ID #:17
                                                                                                   Reserved tor Clerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS;                                                                                         FILED
Stanley Mosk Courthouse                                                                           Simeriof Couil df Cafifornia
                                                                                                    Cdtinlydf LdaAn^laB
111 North Hill Street, Los Angeles, CA 90012
                                                                                                        03/16/2020
                                                                                         Si^orri R CAts, ExfiCuSra O&d0 / Qe& ai Caul
                   NOTICE OF CASE ASSIGNMENT
                                                                                          By:                R Perez                  Deputy
                          UNLIMITED CIVIL CASE

                                                                                   CASE NUMBER;

 Your case is assigned for all purposes to the judicial officer indicated below.   20STCV10551

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE               DEPT     ROOM                    ASSIGNED JUDGE                         DEPT             ROOM

   ✓     Monica Bachner                    71




    Given to the Plaintiff/Cross-Complainani/Attomey of Record   Sherri R. Carter. Executive Officer / Clerk of Court
    on 03/17/2020                                                         Bv R. Perez_________________                               j Deputy Clerk
                 (Date)

LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
                 Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 8 of 61 Page ID #:18
Electronically FIL D by Superior Court of California,' County of Los Angeles on 04/01/202012:X AM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Lara,Deputy Clerk




             1      Twila S. White, State Bar #207424
                    LAW OFFICE OF TWILA S. WHITE
             2      6033 West Century Blvd., Suite 810
                    Los Angeles, CA 90045
             3      Telephone: (213) 381-8749
                    Fax: (213) 381-8799
             4

             5      Attorneys for PlaintiffJON MILLER

             6
                                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
             7
                                                                  FOR THE COUNTY OF LOS ANGELES
             8

             9                                                            DEMAND FOR JURY TRIAL
                                                                                                        Case No. 20STCV10551
           10
           11       JON MILLER, an individual, on behalf of herself
                    and all others similarly situated,                                                  FIRST AMENDED COMPLAINT FOR:
           12
                                                      Plaintiff,                                             1. Hostile Work Environment
           13                                                                                                    Harassment- Race, Gender/Sex;
                                                          vs.                                                2. Discrimination Based on Sex/Gender,
           14
                                                                                                                 Race, and Disability;
           15       UNITED AIRLINES, Inc., an Illinois Corporation,                                          3. Failure to Reasonably Accommodate;
                    DALE BORDELEON an individual; and DOES 1                                                 4. Failure to Engage in Interactive
           16       through 50 Inclusive,                                                                        Process;
                                                                                                             5. Sexual Battery and Battery;
           17                                     Defendants.
                                                                                                             6. Assault;
                                                                                                             7. Retaliation, Government Code Section
           18
                                                                                                                 12940(h);
           19                                                                                                8. Failure to Take All Reasonable Steps
                                                                                                                 Necessary to Prevent Discrimination,
           20                                                                                                    Retaliation and Harassment;
                                                                                                             9. Violation of California Family Rights
           21                                                                                                    Act;
                                                                                                             10. Violation of Labor Code §§ 98.6 and
           22
                                                                                                                 1102.5;
           23                                                                                                11. Violation of Civil Code Section 43;
                                                                                                             12. Violation of Civil Code Section 52.1;
           24                                                                                                    and
                                                                                                             13. Violation of Civil Code Section 51.7;
           25
           26
           27
                                Plaintiff JON MILLER (“Plaintiff and/or “Miller”) brings this action against UNITED
           28
                                                                                                   i
                                             JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 9 of 61 Page ID #:19




 1     AIRLINES, Inc. an Illinois Corporation; DALE BORDELEON, an individual and DOES 1 through 50,
2      inclusive (collectively referred to hereinafter as “Defendants”) and alleges as follows:
3
                                                        DEFENDANTS
4
              1.     Defendant, United Airlines, Inc. (“Defendant” and/or “United Airlines”) is a major
 5
       American airline headquartered at Willis Tower in Chicago, Illinois, and has operations as 796-836
6
 7     World Way, Los Angeles. CA 90045 at the Los Angeles International Airport. It is the third largest airline

 8     in the world. United Airlines operates eight hubs, one of which is located in Los Angeles, CA. United
 9     Airlines has 15% of the market share at LAX. making it the third-biggest carrier at the airport. United
10     Airlines operates a large domestic and international route network, with an extensive presence in the
11
       Asia-Pacific region.
12
              2.     Plaintiff is informed and believes and thereupon alleges that at all times relevant hereto,
13
       Defendant DALE BORDELEON(hereinafter ’’Bordeleon”) was and is an individual residing in Texas or
14
15     Louisiana.

16            3. Plaintiff does not presently know the true names and capacities of the Defendants named as
17     Doe 1 through 50, and therefore sue such Defendants by these fictitious names. Plaintiff believes that the
18     Doe Defendants are persons or entities who are involved in the acts set forth below, either as independent
19
       contractors, suppliers, agents, servants or employees of the known Defendants, or through entering into
20
       a conspiracy and/or agreement with the known Defendants to perform these acts for financial gain and
21
       profit in violation of Plaintiffs rights. Plaintiff will request leave of Court to amend this complaint to set
22

23     forth their true names, identities and capacities when Plaintiff ascertains them.

24             4. Plaintiff is informed and believes and based thereon alleges that at all times relevant hereto.
25     Defendants, and each of them, were the agents, employees, coconspirators, parent corporation, joint
26
       employers, alter ego, and/or joint ventures of the other Defendants, and each of them, and in doing the
27
       things alleged herein, were acting at least in part within the course and scope of said agency, employment,
28
                                                             2
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 10 of 61 Page ID #:20



 1     conspiracy, joint employer, alter ego status, and/or joint venture and with the permission and consent of
 2     each of the other Defendants.
 3
               5. On information and belief. Defendants, and each of them were on actual and constructive
 4
       notice of the improprieties alleged herein and intentionally refused to rectify their unlawful policies.
 5
       Defendants’ violations, as alleged above, during all relevant times herein were willful and deliberate.
 6
 7             6. Whenever and wherever reference is made in this Complaint to any act or failure to act by a

 8     Defendant or co-Defendant, such allegations and references shall also be deemed to mean the acts and/or
 9     failures to act by each Defendant acting individually, jointly and severally.
10             7. Collectively, Employer Defendants and Dale Bordeleon and the Doe Defendants will
11
       hereinafter be referred to as the “Defendants.”
12
                                                JURISDICTION AND VENUE
13
               8.    Plaintiff is informed and believes and thereupon alleges that at all times relevant hereto,
14

15     Plaintiff Jon Millerhas primarily been performing services for United Airlines out of its office located at

16     LAX, 5932 W Century Blvd, Los Angeles, CA 90045. Pursuant to Code of Civil Procedure, section 395
17     because Defendant maintains its locations and business in this county, the obligations and liabilities arise
18     in this county, and work was performed by Plaintiff in this county, making the subject of this action in
19
       the County of Los Angeles, California.
20
                                                  STATEMENT OF FACTS
21
               9. Plaintiff Jon Miller (“Plaintiff’ and/or” Miller”) is a 31-year-old African American woman.
22

23     She is currently a resident of Los-Angeles County, and between November, 2016 until October 1,2018,

24     Plaintiff performed her services for United Airlines out of its Los Angeles office and was domiciled in
25     Los Angeles on those occasions for purposes of performing her work duties when she needed to perform
26
       them.
27
               10.   As described in detail below, at various times during her employment. Plaintiff was
28
                                                            3
                       JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 11 of 61 Page ID #:21




 1     deprived of her rights guaranteed under California Labor Code section 98.6 and 1102.5, FEHA, CFRA,
 2     and Civil Code Section 43, Section 52.1 and 51.7, inter alia. When Plaintiff asserted her rights, which
 3
       included, among other things, bringing the acts of harassment and discrimination against her to the notice
 4
       of Defendants, she was subjected to multiple adverse employment actions.
 5
               11.    Plaintiff began working with Defendant United Airlines, on or about June 14, 2012 as a
 6
 7     Flight Attendant, a position she holds until the present date. Plaintiff s job duties included, but were not

 8     limited to serving food, drinks, service, safety and dealing with procedures that comply with the Federal
 9     Aviation Regulations (FAA). Plaintiff is a part of the flight crew that flies both Internationally and
10     domestic travel. In or around November 2016 Plaintiff was transferred to the LAX location of United
11
       Airlines. Plaintiff has been employed with United Airlines for over seven years now.
12
                     Plaintiff was sexually harassed and discriminated on the basis of her Race and Sex
13
               12.     On or about June 5, 2018, Plaintiff boarded a flight, on a six-day trip departing from
14
15     Houston, Texas to Narita, Japan. It was a trip that originated in Houston, then from Houston to Japan,

16     then from Japan back to Denver, and then from Denver back to Japan, and then from Japan it was going
17     back to Houston. Flight had a layover in Narita, Japan and a layover in Denver, Colorado. Plaintiff was
18     the only African American woman in a crew of ten people. Out of the 9 to 10 crew members, one was
19
       Islamic, three were Japanese and the rest were Caucasian.
20
               13.     Onboard this flight to Denver were other flight attendants and crew members out of which
21
22
       a flight attendant named Dale Bordeleon(“Bordeleon”) was also present. Bordeleon is a Caucasian male

23     in his late forties.
24             14.     During the course of Plaintiffs flight journey from Japan to Denver, on the aircraft in A
25     Zone galley' after returning from her first break, Plaintiff was standing in the galley looking for a crew
26
27     'a Section galley in the aircraft where meals and supplies are stored.
28
                                                            4
                         JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 12 of 61 Page ID #:22



       meal when Bordeleon sneaked up from behind Plaintiff andpunched her in the buttocks and pulled her
2      hair very hard. This was very painful and aggravating for Plaintiff and unwelcomed. Plaintiff was
3
       infuriated and pushed Bordeleon’s hand away and said “What is wrong with you?” Did you take
4
       something? to which Bordeleon, nastily opened his mouth to expose the food he had been chewing to
5
       Plaintiff, in an attempt to vex her even further. Plaintiff expressed her disgust and said that she was
6
       leaving the area, and proceeded to walk away, to which Bordeleon responded saying, "get your black
 7

 8     ass over here" Plaintiff continued to walk away and stayed from Bordeleon for the remainder of the trip.

 9     This experience left Plaintiff insulted, embarrassed and shocked. Plaintiff is informed and believes and
10     thereupon alleges that at all times relevant hereto that about 5 to 6 people witnessed this incident. Plaintiff
11
       did not take kindly to Bordeleon’s conduct, including touching her buttocks, pulling her hair, or the racial
12
       slur.
13
               15.    On or about the day, when the flight from Japan landed in Denver, Plaintiff got into a bus
14
15     to her hotel. During the course of Plaintiffs bus journey from the airport to her hotel, Bordeleon sat in

16     the seat behind Plaintiff and continued to abuse Plaintiff and asked her. “What are you doing Moesha?”.
17      ‘Moesha’ was not Plaintiffs name and it was clear to Plaintiff that she was being referred to by Bordeleon
18
       as an exaggerated way, using a stereotypical black name, with Plaintiff s race as the focus. Bordeleon
19
       paid no heed to Plaintiffs vehement request to stop his inappropriate and harassing behavior and he
20
        instead continued with his transgressions. Plaintiff felt humiliated, but she continued to ignore him by
21
        putting on a headset to listen to music. Among other people who witnessed Bordeleon’s pervasive
22
23      harassment of Plaintiff include United Staff members Elizabeth Ross (“Ross”), Maki Meagher

24
25
26
        The galley is the compartment of a ship, train, or aircraft where food is cooked and prepared. It can
27      also refer to a land-based kitchen on a naval base, or, from a kitchen design point of view, to a straight
        design of the kitchen lavout.bttps://en.wikipedia.org/wiki/Gallev (kitchen)
28
                                                     5
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 13 of 61 Page ID #:23



 I     (“Meagher”), Naomi Hill (“Hill”), Kathy Jay (“Jay"), Jon Baumeister (“Baumeister”) and Shahid Islam
 2     (“Islam”).
 3
              16.     After Plaintiff arrived at her hotel in Denver, Plaintiff informed Flight Attendants
4
       Elizabeth Ross (“Ross”) and John Braumeister (“Braumeister”) about the racist and sexist comments
 5
       Bordeleon made against her on board. Braumesiter told Plaintiff “I’m sorry that happened to you”.
 6
 7            17.    On the same day, while Plaintiff was checking into her hotel at the front-end desk in the

 8     lobby, Bordeleon punched Plaintiffs left Butt cheek yet again, in the presence of several people

 9     including but not limited to Flight Attendants Kathy Jay (“Jay”), In-flight Service Manager (“ISM”)
10     Shahid Islam, and three other Japanese Speakers who were guests at the hotel, (names unknown).
11
       Plaintiff had already protested Bordeleon touching her buttocks yet he only continued. Aghast and
12
       embarrassed, Plaintiff pushed Bordeleon’s hand away and told him “DO NOT DO THAT” to which,
13
       Bordeleon in an demeaning manner referred to Plaintiff as “Moesha” repeatedly and made references to
14

15     Plaintiffs hair saying that he will pull them off in front everyone. He was taunting Plaintiff inferring that

16     she was wearing a wig or extensions in her hair and would pull them out of her hair, in a threatening,
17     mocking, demeaning and insulting manner. Plaintiff was shocked and dismayed by this unruly behavior
18     of Bordeleon. Plaintiff noticed that Bordeleon had a water bottle in his hand which had a dark color
19
       substance in it. Plaintiff had a reasonable belief that Bordeleon’s water bottle contained alcohol in it and
20
       hence Plaintiff asked Bordeleonl, “what is in that water bottle?” to which Bordeleon strongly struck
21
       Plaintiff on her head with the same water bottle, and while Plaintiff was still reeling from being hit on
22

23     head, flight attendant Kathy Jay came running and grabbed Jon’s arm and yelled at Bordeleon saying

24     “Don’t do that” and asked him to leave Plaintiff alone. Bordeleon was insistent in harassment Plaintiff,
25     assault her, touching her, and threatening to physically lay his hands on Plaintiff. Plaintiff felt attacked
26
       and her heart started pounding. Plaintiffs hands were trembling when Bordeleon told Miller, “what you
27
       gonna do I will pull off those eyelashes?” Everyone including Jay, Shahid Islam, three other Japanese
28
                                                    6
                       JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 14 of 61 Page ID #:24




 1     Speakers who were guests at the hotel, hotel workers witnessed this incident. Plaintiff left humiliated
 2     and embarrassed to her room.
 3
              18.      Plaintiff could not stop crying and Plaintiff couldn’t believe that she was being subjected
 4
       to such rash, racist and discriminatory behavior at her workplace. Throughout the day, Bordeleon
 5
       continued to harass Plaintiff by knocking on her door, messaging her and leaving her voicemails. Plaintiff
 6
 7     is informed and believes that Bordeleon was in an inebriated state by when he continued to repeatedly

 8     knock on Plaintiffs door, send text messages and call her cellphone.
 9            Relevant text messa2es from Bordeleon to Plaintiff read as follows:
10               June 5.2018 at 4;02 p.m.
11
                    “R u really mad at me, 1 am sorry if 1 hurt u or ur feelings.
12                  Hello.
                    Well all I can say is 1 am sorry I thought u knew / ivas playing with u hope u will
13                  accept my apology and meet us down at 5 at the place in the hotel across from the
                    yard house. I guess I cant cut up with u. U know I like to cut up I am so sorry I
14                  offended u or upset u? was not my intention I guess 1 didn’t realize I could not cut
15                  up with u. (Emphasis added.)

16            Relevant voice mails from Bordeleon to Plaintiff on the dav at Hotel in Denver, transcribed
17            into text read as follows;
18
                 June 5. 2018 at 3:26 p.m.
19
                    “You’ve been and I have been made you know I\e been playing with you, So I
20                  have Kathy think that you are mad at me if you feel better call me back”
21               June 5. 2018 at 4:38 p.m.
22
                     “...open., knock on your door.. Please don’t be mad at me now, my feeling are
23                  like all upset because 1 didn’t mean to hurt your feelings or to hurt you or to make
                    you think bad, so I’m what you call as oh., work budddies. So please forgive me
24                  for what I did I am asking you and I don’t want you to be mad at meeee.. I don’t
                    like that when for my feelings hurt or somebody is mad at me or upset and I didn’t
25                  mean to upset you like that If I did I didn’t even know 1 want you to Just know that
                    I was joking and cheesing with you but then all of Kathy was like Oh! She’s mad
26
                    at you and I did not have any idea about we were Just cutting up and playing so,
27                  anyway I am not upset with you and don’t want you to be upset with me. We have
                    two more days to work together and uhh... And I always thought that you
28                  were..Uhhh.... a good.... person and that we could hang out together. So I am
                                                             7
                         JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 15 of 61 Page ID #:25



 I                really sorry that I hurt your feelings or hurt you. It was not meant to be ugly or
                  anything like that I      just cutting up with you.So I think it would help you so
2                 come down, join us, and be part of us so anyway, so I am just calling youuuuu....
                  I wish you would call me back or at least text me and let me know that you’re ok
3
                  and that you are not upset with me, I don’t want to go on all night not knowing
4                 that you’re upset with me, so please don’t be upset with me, I’m sorry if I hurt
                  your feelings or hurt you in anyway, I would never do that You know that You
 5                can tell about my personality am not somebody that would hurt somebody or
                  intentionally upset them, so anyway, if you would, please give me a call back so
 6                let me know if you are ok I’m now I’m worried because you won’t reach my calls
 7                and I feel like you are upset with me and I didn’t mean to do that at all This is
                  supposed to be a friendly over for us and not for you to be upset or mad at me you
 8                are the last person I want to be mad at me, Okayyy...Okayyy...I will talk to you
                  later I won’t anymore.”
 9
                  .Tune 5, 2018
10
11                “Joooooooonnn...are you really mad at me? You’re gonna make cry, 1 hope
                  you’regonna come downstairs at five, helllloooo, don’t act like you not get me my
12                messages just because you’re may yell her I was playing with you I didn’t... your
                  friend Kathy said, Oww! She’s madddd... I was like / was playing with her,
13                anyway you better call me back or I’ll start crying. I’ll buy you a first drink if you
                  act nice, you better call me back sister... aghhhh”
14
15             19.    Plaintiff believed that was necessary and vital to her safety security to immediately contact

16     her Supervisor and Union. At or around 4 or 5 p.m., Plaintiff called inflight supervisor, Kevin Cobum
17     (“Cobum”). However, since Cobum wasn’t available, Plaintiff called Union members Dante Harris
18     (“Harris”) on his personal line and John Pulumbo (“Pulumbo”) and informed them of Bordeleon’s
19
       inappropriate, sexually harassing, and racist behavior directed towards Plaintiff and that she was
20
       embarrassed and humiliated by the same. Plaintiff also informed Harris and Pulumbo that she was
21
       scheduled to take two more flight journeys with Bordeleon. On being informed of the same, Harris and
22

23     Pulumbo went over Plaintiffs options with either to remove Bordeleon from the trip or to remove

24      Plaintiff from the trip. Since, Plaintiff was seriously traumatized and was concerned for her safety, she
25     decided to miss the remaining flights with Bordeleon. It was decided that an emergency drop would be
26
        the best possible solution for Plaintiff followed up with an investigation. Plaintiff was even told by Harris
27

28
                                                     8
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 16 of 61 Page ID #:26



 1     that she would be pay protected (paid for missing those two lights) should she choose not to continue on
 2     that trip.
 3
                20.   Plaintiff is not aware of any immediate action taken against Bordeleon with respect to the
 4
       complaints made against him by Plaintiff.
 5
                21.   The next day on or about June 6th, 2018, Plaintiff informed Cobum of the incident over
 6
 7     the phone. However, Mr. Coburn failed to understand the seriousness of what happened and instead just

 8     offered to call and talk to Dale Bordeleon. Shockingly Cobum also stated that he would “hate to interrupt
 9     the flight” and would have someone meet and talk to Dale Bordeleon as well as Plaintiff. Cobum failed
10     to acknowledge the severity of the situation and address Plaintiffs issues. Plaintiff wanted appropriate
11
       actions to be taken against Bordeleon and did not want the continued assaults, touching, threats, and
12
       harassment against her to be perceived as a small incident.
13
                22.   Fearing that the payment of her wages from missing the two flights might be at risk,
14

15     Plaintiff also discussed with Harris on or about June 7, 2018 about the possibility of her losing out on

16     her due wages for the two flights missed. Plaintiff was informed by Harris that he spoke to Plaintiffs
17     supervisor who said that he would get back to Harris in a couple of days while the HR informed Harris
18
       that they don’t think they could offer Plaintiff “pay protection” for the flights she missed. Plaintiff
19
       decided to get back to Harris later in the day to see what her supervisor had to say. Subsequently, Plaintiff
20
       also informed Harris that her missed flights were recorded as a as an “emergency drop” on her master
21

22
       schedule”, to which Harris replied that he will check on it. All this while. Defendant United Airlines was

23     aware that Plaintiff missed her two flight journeys because of Bordeleon’s inappropriate conduct.

24              23.   On or about, June 11,2018 Plaintiff followed up with Harris on her "Pay protection” and
25     asked him as to what her next course of action should be. Plaintiff was informed by Harris that she would
26
       not be paid the wages for the two flights she missed unless an Internal Investigation by the company is
27
       carried out, to which Plaintiff replied that she had no problem since she didn’t want the issue to go
28
                                                     9
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 17 of 61 Page ID #:27



 1     unattended. Harris also informed Plaintiff that he will keep trying to see if Plaintiff can be paid her due
 2     wages for the missed flights and that he believed that Defendant United Airlines just didn’t want to pay
 3
       Plaintiff. Plaintiff believed that Defendant United Airlines did not take her discrimination complaints
 4
       seriously and instead Plaintiff was the one being retaliated against for complaining about the sexual
 5
       harassment, battery, assault, threats, and racist behavior she faced.
 6
 7             24.   On or about June 17, 2018, Plaintiff called Harris and left a message asking him to let her

 8     know as to what the HR will do regarding the physical/verbal assault/ racial discrimination. Plaintiff also
 9     asked Harris about the next course of action to be taken. To which, Harris asked Plaintiff if she had
10     spoken to Stephanie Francis (hereinafter “Francis”), the manager from HR yet. Harris also informed
11
       Plaintiff that Kevin, her supervisor had told Harris that they will make a detennination on her “Pay
12
       protection” for the two missed flights after the investigation is complete. Plaintiff them informed Harris
13
       that he will attempt to contact “Francis”.
14
15             25,   On or about end of June 2018, Plaintiff submitted a written statement to United Airlines’

16     Human Resource, Tammy Holt (“Holt”). The written statement submitted by Plaintiff detailed all the
17     inappropriate behavior directed towards her by Bordeleon.
18             26.   On or about July 5,2018, Plaintiff informed Harris that she spoke to the HR personnel and
19
       that they told her that her “pay protection” is not their decision and must be done through her inflight.
20
       Plaintiff also told Harris that even her supervisor thought that HR handled “pay protections”. Plaintiff
21
22
       was confused and asked Harris for help. Harris informed Plaintiff that he was doing everything he could

23     and was waiting on a decision on the “pay protection” himself

24             27.   On or about July 6, 2018, Plaintiff told Harris that she was having a meeting with HR and
25     asked as to how to have a Union Representative present at the meeting. Plaintiff was informed by Harris
26
       to contact the lAH/AFA Union [Council 42 - Houston representing United Airlines Flight Attendants
27
       based at IAH(lntemational Airport Houston)] for help. Plaintiff also informed Harris that she was
28
                                                            10
                       JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 18 of 61 Page ID #:28




 1     meeting with Holt and someone from corporate security. Plaintiff was then told by Harris that he will
2      have Plaintiffs supervisor call her to guide her.
3
              28.       On or about July 12, 2018. Plaintiff met with Holt, Corporate Security Chuck Miller
4
       (“Miller”) and two other members of the Union lAH/AFA. Plaintiff was informed by Holt that they
5
       wanted to investigate into the incident ofBordeleon harassing her.
6
7              29.      On or about August 10, 2018, Plaintiff received a letter from Holt, which stated that the

 8     investigation into Plaintiffs complaint against Bordeleon was complete. The letter read as follows:

9                    Dear Jon,
                     On July 3, 2018 I received a complaint via email from you regarding workplace
10                   behavior you found to be inappropriate. You, Chuck Miller - Corporate Security
11                   and I discussed these allegations further on July 10, 2018. Thank you for bringing
                     forward your concerns to United’s attention.
12                   United is committed to fair employment practices and affording employees a
                     respectful work environment. United will not tolerate inappropriate workplace
13                   behavior. In keeping with this commitment and in response to your allegations,
                     we conducted a company investigation. The investigation is now complete.
14                   At the conclusion of tfre investigation we were not able to substantiate the
15                   following allegations: Dale Bordeleon “punched” you in the buttocks on two
                     occasions; pulled your hair and/or threatened to “pull out” your eyelashes or made
16                   the statement, “Get your Black ass here!”. IVe did substantiate that he may have
                     referred to you with an ethnic name and did strike or tap you on the head with
17                   a water bottle.
                     As a result of the inappropriate and unacceptable behavior in violation of
18                   Company Policy, corrective action was taken with the expectation that the
19                   behavior will conform to acceptable company standards. Because the corrective
                     action could be in the form of discipline and disciplinary actions are
20                   confidential^ I am unable to discuss or disclose specifics of the action taken.
                      You and I also discussed United's policy on confidentiality regarding Company
21                   investigations. This policy applies to all parties concerned, including you and any
                     persons we contacted during the course of the investigation. The investigation
22
                     should only be discussed with those who have a legitimate business need to know
23                   the information. We reviewed this policy with each employee contacted during
                     this course of the investigation and want to thank you for previous commitment
24                    that you will keep all information related to this matter confidential.
                      Please remember that United’s policy strictly prohibits retaliation of any kind for
25                    lodging a complaint or participating in an investigation. United does not tolerate
                      retaliation. If you have any questions or concerns regarding confidentiality,
26                    retaliation, or any other matter regarding this investigation, please contact me at
27                    281-553-1646 or email tammy.holt@united.com. Again we wish to thank you for
                      bringing this matter forward and giving us an opportunity to adequately address
28                    your concerns.
                                                        11
                           JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 19 of 61 Page ID #:29




 I
                     Sincerely,
2                    Tammy Holt (Emphasis added.)
3             30.      Plaintiff was shocked that despite there being several witnesses to the aforementioned
4
       incidents, they were rendered unsubstantiated in the investigation. Importantly, Plaintiff was not
5
       informed of any action taken against Bordeleon.
6
               31.     Plaintiff was informed by Defendant that they would not be paying her for the two flights
 7

 S     that she had missed as a consequence of Bordeleon’s inappropriate behavior. Consequently, Plaintiff

 9     suffered a loss of 23 hours {offlight journey) totaling $1,100.00 plus per diem of $200.00.
10             Plaintiff Was Injured During The Course Of Her Employment Which Limited Her Major
11                                                          Life Activities
12
               32.      On or about September 23, 2018, while onboard a flight to Frankfurt, Germany, Plaintiffs
13
       flight faced severe turbulence due to which Plaintiff was thrown against another Flight Attendant causing
14
15     Plaintiff to twist her neck and hurt her shoulder.

16             33.      Next day, on or about September 24, 2018, Plaintiff called the internal phone number to

17     United Medical provided to the crew by United and informed United of the injury. Thereafter Plaintiff
18     stayed in Houston for further treatment.
19
               34.      On or around October 1, 2018, Plaintiff was placed on a medical leave by her Doctor, Dr.
20
       Alan D. Tran M.D (“Dr. Tran”) at Alliance Medical Group (Injury Center). Plaintiff forwarded her
21
        doctor’s note to United Medical as required per United’s protocol.
22
               35.      Plaintiff was prescribed strong medications such as Naproxen, Gabapentin, Tylenol III
23
24      (Tylenol w/ Codeine) and Zanaflex by Dr. Tran over a series of follow up appointments. However,

25      Plaintiffs stress was further antagonized due to the physical and mental trauma she had suffered earlier
26      at the hands of Bordeleon. Along with the medical note she was also given refills of the same medicines.
27

28
                                                       12
                          JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 20 of 61 Page ID #:30



 I            36.    Thereafter, Plaintiff was placed on medical leave until July 26, 2019 by Dr. Tran. Plaintiff
2      duly submitted her medical notes from October I, 2018 until July 26, 2019 to United Medical on Fax
3
       No. 847-700-2600. Plaintiff duly forwarded her monthly medical notes to United Medical.
4
              37.    On July 26, 2019, Plaintiff was allowed to work with restriction by Dr. Tran. As per Dr.
 5
       Tam’s medical note, Plaintiff was placed on restriction of “No walking or standing for more than 4 hours
 6
 7     at a time, no lifting more than 25 pounds.” Plaintiff duly forwarded her July 26, 2019 monthly medical

 8     note regarding being allowed to work with restriction to United Medical. Plaintiff believed and hoped

 9     that United would perhaps find a reasonable accommodation for Plaintiff and offer her a job position
10     which did not require lifting more than 25 pounds and/or walking or standing for more than 4 hours.
11
       Plaintiff is informed and has knowledge that there are other position at United which could have been
12
       offered to Plaintiff including, but not limited to,administrative work that doesn’t require Plaintiff to get
13
       on the plane, or Plaintiff could have been one of the staff members that accompany children when they
14
15     don’t travel with an adult, inter alia. Plaintiff sent the medical note with restrictions on August 1, 2019

16     letting United know she available to return to work and had restrictions. Plaintiff received an email
17     response from United to her medical note that same day, indicating that United had received the
18     documentation and that United would reach out to Plaintiff if United needed more information. However,
19
       Plaintiff never heard back from United in her attempt to return to work and receive a reasonable
20
       accommodation per her work restrictions.
21
               38.   Plaintiff continues to send her monthly medical note since October, 2018 until present
22

23     month i.e. March 2020 to United Medical, which clearly informs Defendants that Plaintiff is allowed to

24     work with restrictions. There have been no attempts by United to have a good faith interactive process
25     with Plaintiff to return her back to work. Given that Plaintiff resides in California, she has continued to
26
        send notes from her providers who she has treated with in Los Angeles County.
27

28
                                                     13
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 21 of 61 Page ID #:31



 1            39.    Receiving no response from Defendants, on or around February, 2020, Plaintiff sent yet
2      another medical note to United Medical. Plaintiff also called United Medical and spoke to a nurse named
3
       Stephanie (last name unknown) inquiring as to when can she return back to work and be placed in a
4
       position which can accommodate her work restrictions. In response, Stephanie told Plaintiff that
5
       somebody from United’s management would reach out to Plaintiff and set up a meeting and get her a
6
 7     new position. Despite Stephanie’s assurance, no management personnel from United has reached out to

 8     Plaintiff until date, to set up a meeting to accommodate her physical disability/medical condition and

 9     offer her a new position. Plaintiff believes that she has been discriminated against due to taking disability
10     leave, exercising her right to protected leaves, but also due to the prior complaints she lodged regarding
11
       Bordeleon and the incidents surrounding those complaints.
12
               40.   Plaintiff again sent her medical note on March 4,2020, however, has not received any
13
       correspondence or call from United until date. Plaintiff continues to be out of work and wishes to resume
14
15     her work duties.

16             41.   Plaintiff is informed and believes that Defendants’ refusal to accommodate PlaintifTs
17     physical disability and/or medical condition and to allow Plaintiff to return to work in a new position is
18     in retaliation of her complains made against Bordeleon, because Plaintiff took protected medical leave,
19
       raised DFEH complaint against Defendants on March 18,2019, and due to her physical disability and/or
20
        medical condition.
21
               42.    Plaintiff has suffered mental and emotional distress as well as economic damages.
22

23             43.    On March 16, 2020 Plaintiffs Complaint was filed in the Los Angeles County Superior

24      Court. After the lawsuit was filed, Defendant United, via Lucia Camacho, called Plaintiff on March 31,
25      2020 and stated that Plaintiff will have a meeting with management to determine what reasonable
26      accommodation could be had. Plaintiff also received an email on March 31, 2020 after her lawsuit was
27
        filed reiterating what was said in the phone call and that she would have a meeting on April 9, 2020.
28
                                                       14
                          JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 22 of 61 Page ID #:32




 1                                 Plaintiff has exhausted her administrative Remedies
2             44.    Plaintiff has duly complied with the requirements of the FEHA by filing charges of
3
       discrimination with the DFEH and obtaining the requisite “Right to Sue” notice.
4
              45.    Pursuant to California Code of Civil Procedure Section 1021.5, the court may award
5
       attorneys’ fees to Plaintiff, in addition to other statutory attorney’s provisions alleged herein. The
6
7
       complaints and allegations allege herein relate to the enforcement of important rights affecting public

8      interest and confers a significant benefit on the general public or a large class of individuals.

9             46.    On information and belief, Defendants and each of them were on actual and constructive
10     notice of the improprieties alleged herein and intentionally reflised to rectify their unlawful policies.
11
       Defendants’ violations, as alleged above, during all relevant times herein were wilful and deliberate.
12
              47.    At all relevant times, Defendants were and are legally responsible for all of the unlawful
13
       conduct, policies, practices, acts and omissions as described in each and all of the foregoing paragraphs
14
15     as the employer of Plaintiff. Further, Defendants are responsible for each of the unlawful acts or

16     omissions complained of herein under the doctrine of “Respondent Superior”.
17
                                             FIRST CAUSE OF ACTION
18
        [Hostile Work Environment Harassment- Race, Gender/Sex Government Code Section 12940(j)l
19
                                                (Against All Defendants)
20             48.    The allegations set forth in this complaint are hereby re-alleged and incorporated herein by
21
       reference.
22
               49.    Plaintiff was sexually harassed and subjected to a hostile working environment, including
23
        hostile work environment sexual harassment. The sexual harassment was verbal and physical, and
24

25      included lewd conduct that was unwelcome. Plaintiff was also subjected to racial comments that were

26      derogatory and offensive. Among other unlawful conducts as described above, DefendantBordeleon on

27      numerous occasions referred to Plaintiff using stereotypically racist terms such as ‘Moesha’ in the
28
                                                            15
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JDRY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 23 of 61 Page ID #:33



 1     presence of several other United Airlines employees and at one point even told Plaintiff to ‘get her black
 2     ass’ over to where Bordeleon was standing. Bordeleon threatened Plaintiff to pull the hair off her head
 3
       and her eye lashes in the presence of several other United Airlines employees and other passengers abord
 4
       the flight to Denver. Bordeleon even publicly attacked Plaintiff and battered Plaintiff by punching
 5
       Plaintiffs buttock cheeks not once but twice, which was witnessed by several United Airlines Flight
 6
 7     Attendants, passengers and other customers of the hotel which Plaintiff was staying at. While checking

 8     into the hotel at the reception, Bordeleon battered Plaintiff by striking her on the head with a water bottle
 9     and while Plaintiff was still reeling from the shock, Bordeleon again told Plaintiff “What you gonna do?
10     I am going to pull those lashes off you”. Bordeleon’s racist and harassing conduct didn’t stop with just
11
       the public assault and battery of Plaintiff but rather continued into further assault of Plaintiff by
12
       repeatedly knocking on her door at night and asking her to open the door, leaving unwelcome and
13
       unwarranted messages and voice mails on Plaintiffs phone. Even though Plaintiff complained about the
14
15     same to her supervisors, the HR Personnel at United Airlines and to the Union Members, no action was

16     taken against Bordeleon. Furthermore, Plaintiff had to miss two flights due to concerns arising over her
17     security after Bordeleon battered Plaintiff publicly causing injuries to her head. Plaintiff was retaliated
18     against by not being paid her due wages for the two flights she missed as a result of Bordeleons harassing
19
       conduct. Furthermore, Plaintiff was never informed of the results of the investigation into her complaints
20
       against Bordeleon. Plaintiff also has been denied reasonable accommodation for the medical condition
21
       she suffered. United has not engaged in a good faith interactive process, and has refused to return Plaintiff
22

23     to work.

24            50.    The sexual harassment was perpetrated upon Plaintiff because she is female and also due
25     to her race, African American. The racial remarks were made to and about Plaintiff because she is
26
       African American.
27

28
                                                    16
                       JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 24 of 61 Page ID #:34




1             51.    Plaintiff is a female individual belonging to a protected class. Plaintiff is an African
2      American belonging to a protected class.
3
              52.    The above described conduct was severe and/or pervasive and created an intimidating,
4
       hostile and offensive work environment and was unwanted, unwelcome, and uninvited, and violated
5
       Government Code § 12940 et seq.
6
              53.    A reasonable woman in Plaintiffs circumstances would have considered the work
7

 8     environment to be hostile or abusive. A reasonable African American in Plaintiff s circumstances would

 9     have considered the work environment to be hostile or abusive.
10             54.   Plaintiff considered the work environment to be hostile or abusive.
11
               55.   Defendant Bordeleon was an employee of United Airlines when he harassed Plaintiff due
12
       to her race and sex, and subjected her to a hostile working environment. Furthermore, Defendant United
13
       Airlines and its supervisors or agents knew or should have known of the harassing conduct and failed to
14
15     take immediate and appropriate corrective action.

16             56. Plaintiff was harmed.
17             57.   Defendanfs conduct was a substantial factor in causing Plaintiffs harm.
18             58.   As and actual and proximate result of the aforementioned violations, Plaintiff has been
19
        harmed in an amount according to proof, but in an amount in excess of the jurisdiction of this Court.
20
        Plaintiff also seeks “affirmative relief’ or “prospective relief’ as defined by Government Code Section
21
22      12926(a).

23             59.   The above described actions were perpetrated and/or ratified by a managing agent or officer

24      of Defendants. These acts were done with malice, fraud, oppression, and in reckless disregard of
25      Plaintiffs rights. Further, said actions were despicable in character and warrant the imposition of
26
        punitive damages against Defendants in a sum sufficient to punish and deter Defendants’ future conduct.
27

28
                                                     17
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 25 of 61 Page ID #:35



 1                                         SECOND CAUSE OF ACTION
2      [Discrimination Based on Sex/Gender, Race, and Disability- Government Code Section 12940(a)|
                                           (Against United Airlines Only)
3
               60.   The allegations set forth in this complaint are hereby re-alleged and incorporated by
4

5      reference.

6              61.   Plaintiff was an employee of United Airlines.

 7             62.   Plaintiff was subjected to discrimination because of her gender/sex, race and disability, the
 8     complaints she made regarding Bordeleon, and because she exercised protected leaves, in the workplace.
9
               63.   At all times relevant to this matter, the Fair Employment and Housing Act and California
10
       Government Code § 12940 were in full force and effect and binding on Defendants. Plaintiff was
11
       subjected to unwanted discrimination based on her race, African American, her sex/gender, because she
12
13     complained about the incidents involving Bordeleon, her disability/medical condition, and because she

14     exercised her right to protected leaves. This discriminating conduct was perpetrated by Defendants who
15     created an environment that, among other things, tolerated and encouraged discrimination against
16     Plaintiff. This included subjecting Plaintiff to sexually harassing and racially derogatory comments,
17
       forcing Plaintiff to continue to work with the individuals who were sexually and racially harassing her,
18
       retaliating against Plaintiff by not paying her wages, retaliating against Plaintiff not providing reasonable
19
       accommodation to Plaintiff and/or engage in an interactive process to determine reasonable
20
21     accommodation, and ultimately not allowing Plaintiff to continue employment with United Airlines. The

22      statements and conduct on the part of Defendants complained of herein represent a violation of California
23      Government Code § 12940(a). Among other unlawful conducts as described above, Defendant Bordeleon
24
        on numerous occasions referred to Plaintiff using stereotypically racist terms such as ‘Moesha’ in the
25
        presence of several other United Airlines employees and at one point even told Plaintiff to ‘get her black
26
        ass’ over to where Bordeleon was standing. Bordeleon threatened Plaintiff to pull the hair off her head
27
        and her eye lashes in the presence of several other United Airlines employees and other passengers abord
28
                                                     18
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 26 of 61 Page ID #:36



 1     the flight to Denver. Bordeleon even publicly attacked and battered Plaintiff by punching Plaintiffs
2      buttock cheeks not once but twice, which was witnessed by several United Airlines Flight Attendants,
3
       passengers and other customers of the hotel which Plaintiff was staying at. While checking into the hotel
4
       at the reception, Bordeleon battered Plaintiff by striking her on the head with a water bottle and while
 5
       Plaintiff was still reeling from the shock, Bordeleon again told Plaintiff “What you gonna do? 1 am going
6
 7     to pull those lashes off you”. Bordeleon’s racist and harassing conduct didn’t stop with just the public

 8     assault and battery of Plaintiff but rather continued into further assault of Plaintiff by repeatedly knocking

 9     on her door at night and asking her to open the door, leaving unwelcome and unwarranted messages and
10     voice mails on Plaintiffs phone. Even though Plaintiff complained about the same to her supervisors,
11
       the HR Personnel at United Airlines and to the Union Members, no action was taken against Bordeleon.
12
       Furthermore, Plaintiff had to miss two flights due to concerns arising over her security after Bordeleon
13
       battered Plaintiff publicly causing injuries to her head. Plaintiff was retaliated against by not being paid
14
15     her due wages for the two flights she missed as a result of Bordeleon’s harassing conduct. Furthermore,

16     Plaintiff was never informed of the results of the investigation into her complaints against Bordeleon.
17     Plaintiff also has been denied reasonable accommodation for the medical condition she suffered, United
18     has not engaged in a good faith interactive process, and has refused to return Plaintiff to work.
19
               64.    Since the time when Plaintiff suffered a workplace injury on or about September 23, 2018,
20
       Plaintiff has been put on a medical leave of absence. However, since July 26, 2019, Plaintiff is allowed
21
       to work with restrictions by her Doctors. Despite the fact that Plaintiff has duly forwarded her medical
22
23     notes to United Medical on a monthly basis and Defendants have clear knowledge of Plaintiff being

24     allowed to work with restrictions. Defendants have failed to provide reasonable accommodation to
25     Plaintiff and/or engage in an interactive process to determine reasonable accommodation. Plaintiff is
26
        informed and believes that Defendants’ refusal to accommodate Plaintiffs physical disability and/or
27
        medical condition and to allow Plaintiff to return to work in a new position is in retaliation of her
28
                                                     19
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 27 of 61 Page ID #:37



 1     complaints made against Bordeleon, for taking protected medical leaves, raising DFEH complaint against
2      Defendants on March 18.2019, and due to her physical disability and/or medical condition, and needing
3
       reasonable accommodations.
4
               65.   Plaintiffs gender/sex, race and disability/medica! condition, needed reasonable
5
       accommodations, and her exercising her right to protected leaves, as well as complaints against
6
 7
       Bordeleon, were a substantial motivating reason for adverse actions taken against Plaintiff which

 8     included but were not limited to, sexual harassment and racially derogatory comments, forcing Plaintiff

 9     to continue to work with the individuals who were sexually and racially harassing her, and retaliating
10     against Plaintiff by not paying her wages, retaliating against Plaintiff by not providing reasonable
11
       accommodation to Plaintiff and/or engage in an interactive process to determine reasonable
12
       accommodation, and not allowing Plaintiff to continue employment with United Airlines.
13
               66.   Plaintiff was harmed.
14
15             67.   The adverse actions suffered by Plaintiff were a substantial factor in causing Plaintiffs

16     harm.
17             68.   As an actual and proximate result of the aforementioned violations. Plaintiff has been
18     harmed in an amount according to proof, but in an amount in excess of the jurisdiction of this Court.
19
       Plaintiff also seeks “affirmative relief’ or “prospective relief’ as defined by Government Code §
20
        12926(a).
21
               69.   The above described actions were perpetrated and/or ratified by a managing agent or officer
22

23     of Defendant. These acts were done with malice, fraud, oppression, and in reckless disregard of Plaintiff s

24     rights. Further, said actions were despicable in character and warrant the imposition of punitive damages
25     against defendants in a sum sufficient to punish and deter Defendant’s future conduct.
26
27

28
                                                           20
                       JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 28 of 61 Page ID #:38




 1                                           THIRD CAUSE OF ACTION
2                                         Failure to Reasonably Accommodate
                                        (Against Defendant United Airlines Only)
3
              70.    Plaintiff hereby incorporates by reference all foregoing paragraphs of this complaint as
4

5      though fully set forth herein.

6              71.   Plaintiff was physically disabled within the meaning of FEHA, all as pled. Alternatively,

 7     Defendants perceived Plaintiff as being physically disabled.
 8             72.   Government Code § 12940(n) requires an employer to engage in a good faith interactive
 9
       process with a disabled employee to ascertain effective reasonable accommodations. The employer’s
10
       failure to do so is a separate violation of FEHA.
11
               73.   Plaintiff is informed and believes and thereon alleges that Defendants violated Government
12
13     Code § 12940(n) by failing to engage in said good faith interactive process with Plaintiff, by amongst

14     other things, refusing to allow Plaintiff to return to work, by refusing to accommodate Plaintiff, and by
15     failing to engage in an interactive process to determine reasonable accommodation.
16             74.    Defendant was on notice that Plaintiff had a disability/medical condition which required a
17
       protective leave of absence. Plaintiff was subjected to unwanted discrimination because of her
18
       disability/medical condition, or perceived disability, and requests for disability leave and reasonable
19
       accommodations. Defendant was also on notice that Plaintiff had brought forth a worker’s compensation
20
21     claim. Since the time when Plaintiff suffered a workplace injury on or about September 23,2018, Plaintiff

22     has been put on a medical leave of absence. However, since July 26, 2019, Plaintiff is allowed to work
23     with restrictions by Doctors. Despite the fact that Plaintiff has duly forwarded her medical notes to United
24
       Medical on a monthly basis and Defendants have clear knowledge of Plaintiff being allowed to work
25
       with restrictions. Defendants have failed to provide reasonable accommodation to Plaintiff and/or engage
26
       in an interactive process to determine reasonable accommodation.The discriminating conduct was
27
       conducted by Defendants, who created an environment that, among other things, tolerated and
28
                                                     21
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 29 of 61 Page ID #:39



 1     encouraged discrimination against Plaintiff. Defendants subjected Plaintiff to various adverse actions
 2     including but not limited to the following: Defendants failed to make reasonable accommodations for
 3
       Plaintiffs disability, retaliated against and harassed Plaintiff. Defendants has denied reasonable
4
       accommodation in the form of a new position to Plaintiff at United Airlines which accommodates
 5
       Plaintiffs restrictions placed by her doctors.
 6
 7             75.   Plaintiff was able to perform the essential functions of her Job, and/or alternative Jobs

 8     which Defendant failed to allow Plaintiff to perform and denied reasonable accommodation in the form
 9     of a new position to Plaintiff at United Airlines which accommodates Plaintiffs restrictions placed by
10     her doctors. Defendants refused to honor Plaintiffs doctor’s notes and allow Plaintiff to return to work
11
       following her protected leave of absence without incident and retaliation. The statements and conduct on
12
       the part of Defendant complained of herein represent a violation of California Government Code §
13
       12940(a) and 12920, and Title 2 of the California Code of Regulations §§ 7287.6 and 7287.7.
14
15             76. Plaintiff was harmed.

16             77.   Defendant’s failure to provide a reasonable accommodation was a substantial factor in
17     causing Plaintiffs harm.
18
               78.   As an actual and proximate result of the aforementioned violations, Plaintiff has been
19
       harmed in an amount according to proof, but in an amount in excess of the Jurisdiction of this Court.
20
       Plaintiff also seeks “affirmative relief’ or “prospective relief’ as defined by Government Code §
21
22     12926(a).

23             79.   The above described actions were perpetrated and/or ratified by a managing agent or officer

24     of Defendant. These acts were done with malice, fraud, oppression, and in reckless disregard of
25     Plaintifrs rights. Further, said actions were despicable in character and warrant the imposition of
26
       punitive damages against Defendant in a sum sufficient to punish and deter Defendant’s future conduct.
27

28
                                                          22
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 30 of 61 Page ID #:40




 1                                           FOURTH CAUSE OF ACTION
2                                       Failure to Engage in the Interactive Process

3
                                        (Against Defendant United Airlines Only)
              80.    Plaintiff hereby incorporates by reference all foregoing paragraphs of this complaint as
4

 5     though fully set forth herein.

 6            81.    Having been placed on notice of Plaintiff s medical condition and disability, and Plaintiff s

 7     request for a medical leave associated with her disability/medical condition and reasonable
 8     accommodations, Defendant had an affirmative duty to engage in a timely, good faith, interactive process
 9
       with the Plaintiff, in order to determine effective reasonable accommodations. Plaintiff was willing to
10
       participate in the interactive process, yet Defendant failed to participate in a timely good-faith interactive
11
       process with Plaintiff to determine whether reasonable accommodations could be made. Defendants
12
13     denied reasonable accommodation in the form of a new position to Plaintiff at United Airlines which

14     accommodates Plaintiffs restrictions placed by her doctors. Defendants refused to honor Plaintiffs
15     doctor’s notes and allow Plaintiff to return to work following her protected leave of absence. Plaintiff
16     was subjected to discrimination, retaliation and harassment. Defendant’s failure to comply with this
17
       mandatory duty and thereby violated Plaintiffs rights under Government Code § 12940 (n).
18
               82.   As an actual and proximate result of the aforementioned violations, Plaintiff has been
19
       harmed in an amount according to proof, but in an amount in excess of the jurisdiction of this Court.
20
21     Plaintiff also seeks “affirmative relief’ or “prospective relief’ as defined by Government Code §

22      12926(a).
23             83.    The above described actions were perpetrated and/or ratified by a managing agent or an
24
       officer of Defendant. These acts were done with malice, fraud, oppression, and in reckless disregard of
25
       Plaintiffs rights. Further, said actions were despicable in character and warrant the imposition of
26
       punitive damages against Defendant in a sum sufficient to punish and deter Defendant’s future conduct.
27

28
                                                             23
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 31 of 61 Page ID #:41




 I                                           FIFTH CAUSE OF ACTION
2                                            (Sexual Battery and Battery)
                                               (Against All Defendants)
 3
               84.    The allegations set forth in this complaint are hereby re-alleged and incorporated by
4

 5     reference.

 6             85.    This cause of action is asserted against all Defendants.

 7             86.    Plaintiff was an employee of United Airlines.
 8             87.    Defendant Bordeleon touched Plaintiff with the intent to cause bodily harmful or offensive
 9
       touching to Plaintiff, including Bordeleon touching Plaintiffs buttocks. Plaintiff did not consent to
10
       Bordeleon’s offensive and harmful touching of any part of her body, including her Buttocks.
11
               88.    Bordeleon not only punched Plaintiffs buttocks not once but twice in front of several
12

13     United Airlines Flight attendants, passengers and hotel personnel of the hotel that Plaintiff was staying

14     at. During the course of argument between Bordeleon and Plaintiff, Bordeleon also struck the Plaintiff
15     on the head with a water bottle causing Plaintiff head injuries, trauma and emotional distress.
16             89.    Bordeleon touched Plaintiff with the intent to harm and offend her.
17
               90.    Plaintiff did not consent to Bordeleon’s touching him. Such acts were harmful and
18
       offensive to Plaintiff and caused Plaintiff to suffer injury.
19
               91.    Plaintiff was harmed and/or offended by Bordeleon’s conduct, causing her to suffer
20
21     embarrassment in the workplace.

22             92.    A reasonable person in Plaintiff’s situation would have offended by the touching.
23             93.    Defendants United Airlines is vicariously liable for Plaintiffs injuries, because the battery
24
        occurred during the course and scope of employment of Plaintiff, while checking into the hotel, during
25
        flight from Japan to Denver. United Airlines ratified the action by failing to take corrective action in
26
        regard to the incident.
27

28
                                                            24
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 32 of 61 Page ID #:42




 1             94.   As an actual and proximate result of the aforementioned conduct, Plaintiff has been harmed
2      in an amount according to proof, but in an amount in excess of the jurisdiction of this Court.
3
               95.   Defendants’ conduct was malicious and/or oppressive and in reckless disregard of
4
       Plaintiffs rights. Such conduct was despicable and justifies and award of punitive damages against
 5
       Defendants in an amount sufficient to deter them from engaging in such conduct again in the future, in
 6
 7     an amount according to proof at the time of trial.

 8             96.   Plaintiff seeks punitive damages against Bordeleon as follows: a) The supervisors and

 9     Flight Attendants had advance knowledge of the unfitness of Defendant Bordeleon and employed
10     Bordelle with a knowing disregard of the rights or safety of others; or b) Defendant Bordeleon’s conduct
11
       constituting malice and oppression, was authorized by a supervisor, or a managing agent of Defendant
12
       United Airlines; or c)a supervisor, or a managing agent of Defendant United Airlines knew of Defendant
13
       Bordeleon’s conduct constituting malice and oppression or approved that conduct after it occurred.
14
15                                          SIXTH CAUSE OF ACTION
                                                        (Assault)
16
                                               (Against All Defendants)
17
               97.    The allegations set forth in this complaint are hereby re-alleged and incorporated by
18
       reference.
19
               98.    This cause of action is asserted against all Defendants.
20
21             99.    Defendant Bordeleon acted, intended to cause harmful or offensive contact with Plaintiff,

22      and threatened to touch Plaintiff in a harmful or offensive way. Bordeleon repeatedly told Plaintiff “What
23      you gonna do? 1 am going to pull those eye lashes off you and Vm going to pull of your hair".
24
        Furthermore, Bordeleon continued to harass Plaintiff by knocking on her door, messaging her and leaving
25
        her voicemails. Plaintiff is informed and believes thatBordeleon was in an inebriated state by when he
26
        continued to repeatedly knock on Plaintiffs door, send text message and call her cellphone. Plaintiff
27

28
                                                            25
                        JON MILLER’S FJRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 33 of 61 Page ID #:43




 1     reasonably believed that Bordeleon would carryout his threats that he made towards her or his conduct.
2      Plaintiff did not consent to Bordeleon’s conduct.
3
               100. As a result of Defendants’ conduct, Plaintiff suffered harm.
4
               101. As an actual and proximate result of the aforementioned violations, Plaintiff has been
5
       harmed in an amount according to proof, but in an amount in excess of the jurisdiction of this Court.
6
 7
               102. Defendants’ conduct was malicious and/or oppressive and in reckless disregard of

 8     Plaintiffs rights. Such conduct was despicable and justifies and award of punitive damages against

 9     Defendants in an amount sufficient to deter them from engaging in such conduct again in the future, in
10     an amount according to proof at the time of trial.
11
12             103. Plaintiff seeks punitive damages against Bordeleonas follows: a) The supervisors and

13     Flight Attendants had advance knowledge of the unfitness of Defendant Bordeleon and employed
14     Bordelle with a knowing disregard of the rights or safety of others; or b) Defendant Bordeleon’s conduct
15
       constituting malice and oppression, was authorized by a supervisor, or a managing agent of Defendant
16
        United Airlines; or c)a supervisor, or a managing agent of Defendant United Airlines knew of Defendant
17
        Bordeleon’s conduct constituting malice and oppression or approved that conduct after it occurred.
18
                                          SEVENTH CAUSE OF ACTION
19
                                 [Retaliation, Government Code Section 12940(h)]
20
                                     (Against Defendant United Airlines Only)
21
               104. The allegations set forth in this complaint are hereby re-alleged and incorporated by
22
        reference.
23
               105. Plaintiff engaged in activity protected under FEHA by complaining about Bordeleon’s
24

25
        conduct, including the racial and sexual harassment, the discrimination, and sexual battery/battery she

26      suffered during her course of employment at United Airlines to her supervisors, HR personnel. Union

27

28
                                                     26
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 34 of 61 Page ID #:44




 I     Members. Further, Plaintiff engaged in activity protected by FEHA by opposing the sexual and racial
2      harassment in the workplace.
3
               106. Plaintiff engaged in activity protected under FEHA by taking protected medical leave of
4
       absence, requesting protected leaves, requesting reasonable accommodations for her medical
 5
       condition/disability, and raising DFEH complaint against Defendants on March 18, 2019.
 6
 7
               107. Defendant United Airlines refused to pay Plaintiff her due wages for the two flights she

 8     missed as a consequence ofBordeleon’s inappropriate and harassing conduct. On or about, June 11,2018

 9     Plaintiff was informed by Harris that she would not be paid the wages for the two flights she missed.
10     Furthermore, Plaintiff wasn’t even informed of the results of the investigation into her complaint against
11
       Bordeleon. Plaintiff believed that Defendant United Airlines did not seem to take her complaints
12
       regarding Bordeleon seriously and instead Plaintiff was being retaliated against for complaining about
13
       the sexual and racial harassment, batteries, and discrimination she faced.
14
15             108. Defendant subjected Plaintiff to various adverse employment actions including, but not

16     limited to, discrimination, harassment and retaliation because of her race, gender and disability/medical
17     condition, failing to provide Plaintiff with a safe work environment free from racial and sexual
18     harassment, forcing Plaintiff to continue to work with the individuals who were sexually and racially
19
       harassing her, and retaliating against Plaintiff by not paying her wages, retaliating against Plaintiff by
20
       not providing reasonable accommodation to Plaintiff and/or engage in an interactive process to determine
21
       reasonable accommodation, and not allowing Plaintiff to continue employment with United Airlines,
22

23     inter alia.

24             109. Plaintiffs complaints regarding sexual harassment and the racially hostile environment to
25     her supervisors, HR personnel and the union, and protesting or opposing discrimination and harassment,
26
        in the workplace, as well as taking protected leaves and requesting them and requests for reasonable
27

28
                                                          27
                       JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 35 of 61 Page ID #:45



 1     accommodations, was a substantial motivating reason for Defendants decision to subject Plaintiff to the
2      aforementioned adverse employment action.
3
               110. Plaintiff was harmed.
4
               111. The above described conduct of Defendants violated Government Code Sections Code
5
       §§12920, 12940(a), 12940(e), 12940(m), and 12940(n) and Title 2 of the California Code of
6
 7     Regulations§§ 11019-11020.

 8             112. Plaintiff was harmed.
 9             113. Plaintiff suffered adverse employment actions as alleged herein.
10             114. Defendant’s adverse employment actions were a substantial factor in causing her harm.
11
               115. As an actual and proximate result of the aforementioned reports of illegal conduct and
12
       violations, Plaintiff has been harmed in an amount according to proof, but in an amount in excess- of the
13
       jurisdiction of this Court. Plaintiff also seeks "affirmative relief or "prospective relief as defined by
14

15     Government Code§ 12926(a).

16             116. The above described actions were perpetrated and/or ratified by a managing agent or officer
17     of Defendant. These acts were done with malice, fraud, oppression, and in reckless disregard of Plaintiffs
18     rights. Further, said actions were despicable in character and warrant the imposition of punitive damages
19
       against Defendant in a sum sufficient to punish and deter Defendant’s future conduct.
20
                                            EIGHTH CAUSE OF ACTION
21
           (Failure to Take All Reasonable Steps Necessary to Prevent Discrimination, Retaliation and
22
                                 Harassment, Government Code Section 12940(k)I
23                                   (Against Defendant United Airlines only)
24             117. The allegations set forth in this complaint are hereby re-alleged and incorporated by
25      reference.
26
               118. This cause of action is asserted against Defendant United Airlines only.
27

28
                                                          28
                       JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 36 of 61 Page ID #:46




 I            119. As an employer pursuant to the definition in Government Code § 12926(d), Defendant had
2      a duty to prevent unlawful harassment and discrimination, including retaliation. Defendant knew or
3
       should have known about the discrimination, retaliation and harassment of Plaintiff set forth above.
4
       Defendant failed to implement adequate training, policies, or instructions that would have prevented the
 5
       aforementioned discrimination, harassment, and retaliation. Defendant breached its duty to prevent the
 6
       discrimination, harassment, and retaliation against Plaintiff.       Accordingly, Defendant violated
 7

 8     Government Code § 12940(k).
 9             120. As an actual and proximate result of the aforementioned violations. Plaintiff has been
10     harmed in an amount according to proof, but in an amount in excess of the jurisdiction of this Court.
11
       Plaintiff also seeks “affirmative relief’ or “prospective relief’ as defined by Government Code §
12
       12926(a).
13
               121. The above described actions were perpetrated and/or ratified by a managing agent or officer
14
15     of Defendants. These acts were done with malice, fraud, oppression, and in reckless disregard of

16     Plaintiffs rights. Further, said actions were despicable in character and warrant the imposition of
17     punitive damages against Defendants in a sum sufficient to punish and deter Defendants’ future conduct.
18                                            NINTH CAUSE OF ACTION
19                                   Violation of the California Family Rights Act
20                                       (Against Defendant United Airlines Only)
21             122. Plaintiff hereby incorporates by reference all foregoing paragraphs of this complaint as

22     though flilly set forth herein.
23             123. Plaintiff was eligible for medical leave and is a member of the class of persons entitled to
24
       protected medical and/or family leave under the California Family Rights Act, embodied in Government
25
       Code § 12945.2. Specifically, Plaintiff worked for more than one (1) year for Defendants and worked in
26
       excess of one thousand two hundred and fifty hours (1,250) in the preceding twelve (12) month period
27

28
                                                     29
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 37 of 61 Page ID #:47



 1     prior to Plaintiffs requested and/or taken leaves. Further, Plaintiff had qualifying serious health
2      conditions as described herein.
3
               124. Plaintiff requested and took medical leave.
4
               125. Defendant United Airlines is an employer covered by and subject to the California Family
 5
       Rights Act (or other persons subject to suit under it) because Defendant employed fifty (50) or more full-
 6
 7
       or part-time employees for each working day of each of the twenty (20) calendar weeks preceding and

 8     following the leave periods.
 9             126. Defendant United Airlines retaliated against Plaintiff because of her disability and medical
10     conditions, or perceived disability, and requests for disability leave and accommodations. Plaintiff
11
       exercised her rights to protected leaves and requested reasonable accommodation pursuant to
12
       Government Code § 12940, et seq. Defendant United Airlines was on notice that Plaintiff had injured
13
       her neck and shoulder, among other medical conditions. United Airlines further had notice that Plaintiff
14
15     had taken protected leaves related to her medical condition. United Airlines knew Plaintiff required

16     medical treatment and benefits which were terminated by United Airlines.
17             127. United Airlines subjected Plaintiff to various adverse employment actions including but
18     not limited to: denying her reasonable accommodation, failure to engage in the interactive process, failure
19
       to abide by its policies and the laws of the State of California, and not allowing Plaintiff to continue
20
       employment with United Airlines. Rather than accommodating Plaintiff, United Airlines continues to
21
       retaliate against Plaintiff and fails to reasonably accommodate Plaintiff to allow her to return to work.
22
23             128. Plaintiffs request for and taking of medical leave was a substantial motivating reason for

24     United Airlines to denying her reasonable accommodation, failure to engage in the interactive process,
25     failure to abide by its policies and the laws of the State of California, and not allowing Plaintiff to
26
       continue employment with United Airlines. Plaintiff was discriminated against, harassed and retaliated
27
        against because she took leave to care for her serious medical condition, and in retaliation for asserting
28
                                                           30
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 38 of 61 Page ID #:48



 I     her right to such leaves under California law. Defendant’s conduct violated the California Family Rights
 2     Act, codified at Government Code §12945.2.
 3
4              129. Plaintiff was harmed.

 5             130. United Airlines’ retaliatory conduct was a substantial factor in causing Plaintiffs harm.
 6             131. As an actual and proximate result of the aforementioned reports of illegal conduct and
 7
       violations, Plaintiff has been harmed in an amount according to proof, but in an amount in excess of the
 8
       jurisdiction of this Court. Plaintiff also seeks “affirmative relief’ or “prospective relief’ as defined by
 9
       Government Code § 12926(a).
10
               132. The above described actions were perpetrated and/or ratified by a managing agent or officer
11
12     of Defendant. These acts were done with malice, fraud, oppression, and in reckless disregard of

13     Plaintiffs rights. Further, said actions were despicable in character and warrant the imposition of
14     punitive damages against Defendant in a sum sufficient to punish and deter Defendant’s future conduct.
15
                                            TENTH CAUSE OF ACTION
16                                  (Violation of Labor Code §§ 98.6 and 1102.5)
17                                          (Against United Airlines Only)
18             133. Plaintiff hereby incorporates by reference all foregoing paragraphs of this complaint as

19     though fully set forth herein.
20             134. This cause of action is asserted against Defendant United Airlines only.
21
               135. California Labor Code § 98.6 prohibits an employer from discriminating against, retaliating
22
       against, or taking any adverse action against an employee because the employee has filed a bona fide
23
       complaint or claim or instituted or caused to be instituted any proceeding under or relating to his or her
24

25     rights that are under the jurisdiction of the Labor Commissioner, or because the employee has initiated

26     any action or notice pursuant to Section 2699, or because of the exercise by the employee for employment
27     on behalf of himself, herself, or others of any rights afforded him or her.
28
                                                           3!
                       JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 39 of 61 Page ID #:49




 1             136. Labor Code Section 1102.5 (a) prohibits an employer from making, adopting or enforcing
2      any rule, regulation or policy preventing an employee from disclosing information to a government or
3
       law enforcement agency, to a person with authority over the employee, or to another employee who has
4
       authority to investigate, discover, or correct the violation or noncompliance, or from providing
 5
       information, to, or testifying before, any public body conducting an investigation, hearing, or inquiry, if
 6
 7     the employee has reasonable cause to believe that the information discloses a violation of state or federal

 8     statute, or a violation or noncompliance with a local, state or federal rule or regulation regardless of

 9     whether disclosing the information is part of the employee’s job duties. Labor Code Section 1102.5 (b ),
10     prohibits an employer from retaliating against an employee for disclosing information, or because the
11
       employer believes that the employee disclosed or may disclose information, to a government law
12
       enforcement agency, to a person with authority over the employee or another employee who has the
13
       authority to investigate, discover, or correct the violation or noncompliance, or for providing to, or
14
15     testifying before, any public body conducting an investigation, hearing, or inquiry, if the employee has

16     reasonable cause to believe that the information discloses a violation of state or federal statute, or a
17     violation of or noncompliance with a local, state or federal rule or regulation, regardless of whether
18     disclosing the information is part of the employee’s job duties. Labor Code Section 1102.5 (c) prohibits
19
       an employer from retaliating against an employee for refusing to participate in an activity that would
20
       result in a violation of state or federal statute, or a violation of or noncompliance with a local, state, or
21
22
       federal rule or regulation.

23             137. Among other unlawful conducts as described above, Defendant Bordeleon on numerous

24     occasions referred to Plaintiff using stereotypically racist terms such as ‘Moesha’ in the presence of
25     several other United Airlines employees and at one point even told Plaintiff to ‘get her black ass’ over to
26
       where Bordeleon was standing. Bordeleon threatened Plaintiff to pull the hair off her head and her eye
27
        lashes in the presence of several other United Airlines employees and other passengers abord the flight
28
                                                     32
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 40 of 61 Page ID #:50




 1     to Denver. Bordeleon even publicly attacked Plaintiff by punching Plaintiffs buttock cheeks not once
2      but twice, which was witnessed by several United Airlines Flight Attendants, passengers and other
3
       customers of the hotel which Plaintiff was staying at. While checking into the hotel at the reception,
4
       Bordeleon battered Plaintiff by striking her on the head with a water bottle and while Plaintiff was still
5
       reeling from the shock, Bordeleon again told Plaintiff “What you gonna do? I am going to pull those
6
7
       lashes off you”. Bordeleon’s racist and harassing conduct didn’t stop with just the public assault and

 8     battery of Plaintiff but rather continued into further assault of Plaintiff by repeatedly knocking on her

9      door at night and asking her to open the door, leaving unwelcome and unwarranted messages and voice
10     mails on Plaintiffs phone. Even though Plaintiff complained about the same to her supervisors, the HR
11
       Personnel at United Airlines and to the Union Members, no action was taken against Bordeleon.
12
       Furthermore, Plaintiff had to miss two flights due to concerns arising over her security after Bordeleon
13
       battered Plaintiff publicly causing injuries to her head. Plaintiff was retaliated against by not being paid
14

15     her due wages for the two flights she missed as a result of Bordeleon’s harassing conduct. Furthermore,

16     Plaintiff was never informed of the results of the investigation into her complaints against Bordeleon.
17     Plaintiff also has been denied reasonable accommodation for the medical condition she suffered. United
18     has not engaged in a good faith interactive process, and has refused to return Plaintiff to work.
19
20             138. Since the time when Plaintiff suffered a workplace injury on or about September 23, 2018,

21     Plaintiff has been put on a medical leave of absence. However, since July 26, 2019, Plaintiff is allowed
22     to work with restrictions by Doctors. Despite the fact that Plaintiff has duly forwarded her medical notes
23
       to United Medical on a monthly basis and Defendants have clear knowledge of Plaintiff being allowed
24
        to work with restrictions. Defendants have failed to provide reasonable accommodation to Plaintiff
25
        and/or engage in an interactive process to determine reasonable accommodation. Plaintiff is informed
26
27      and believes that Defendants’ refusal to accommodate Plaintiffs physical disability and/or medical

28      condition and to allow Plaintiff to return to work in a new position is in retaliation of her complains made
                                                            33
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 41 of 61 Page ID #:51



 1     against Bordeleon, taking and requesting protected medical leave of absence, requesting reasonable
 2     accommodations, raising DFEH complaint against Defendants on March 18, 2019, and due to her
 3
       physical disability and/or medical condition.
 4
               139. During her employment. Plaintiff engaged in protected activity under Labor Code Sections
 5
       §98.6 wherein, she complained to Union members Harris and Pulumbo about Bordeleon and informed
 6
 7     them of Bordeleon’s inappropriate, harassing, and racist behavior directed towards Plaintiff and that she

 8     was embarrassed and humiliated by the same. Furthermore, Plaintiff also submitted a written statement
 9     to United Airlines’ Human Resource, Hault. The written statement submitted by Plaintiff detailed all the
10     inappropriate behavior directed towards her by Bordeleon.
11
               140. Plaintiff engaged in activity protected under FEHA lodging complaints against Bordeleon
12
       where she opposed discrimination and harassment, and by taking and requesting medical leave of
13
       absence, raising DFEH complaint against Defendants on March 18, 2019, seeking reasonable
14

15     accommodations.

16             141. Defendant subjected Plaintiff to various adverse employment actions including, but not
17     limited to, discrimination, harassment and retaliation because of her race, gender and disability/medical
18
       condition, failing to provide Plaintiff with a safe work environment free from racial and sexual
19
       harassment, forcing Plaintiff to continue to work with the individuals who were sexually and racially
20
       harassing her, and retaliating against Plaintiff by not paying her wages, retaliating against Plaintiff by
21
22     not providing reasonable accommodation to Plaintiff and/or engage in an interactive process to determine

23     reasonable accommodation, and not allowing Plaintiff to continue employment with United Airlines,

24     inter alia.
25             142. Pursuant to California Labor Code section 98.6, Plaintiff is entitled to recover damages
26
       from Defendants for injury suffered as a result of the foregoing retaliation, both economic and non-
27
       economic.
28
                                                          34
                       JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 42 of 61 Page ID #:52




 I             143. As an actual and proximate result of the aforementioned violations. Plaintiff has been
2      harmed in an amount according to proof, but in an amount in excess of the jurisdiction of this Court.
3
               144. The above described actions were perpetrated and/or ratified by a managing agent or officer
4
       of Defendant. These acts were done with malice, fraud, oppression, and in reckless disregard of
5
       Plaintiffs rights. Further, said actions were despicable in character and warrant the imposition of
6
       punitive damages against Defendant in a sum sufficient to punish and deter Defendant’s future conduct.
7

 8                                      ELEVENTH CAUSE OF ACTION

9                                       ^Violation of Civil Code Section 43)
                                              (Against Ail Defendants)
10
               145. The allegations set forth in this complaint are hereby re-alleged and incorporated by
11
       reference.
12
13             146. This cause of action is asserted against all Defendants.

14             147. Defendants are liable pursuant to Government Code Section 815.2 and 820, Civil Code

15     Sections 1708 and 1714(a), and Civil Code Section 43.
16             148. California Civil Code Section 43, provides that “[bjesides the personal rights mentioned or
17
       recognized in the Government Code, every person has. subject to the qualifications and restrictions
18
       provided by law, the right of protection from bodily restraint or harm, from personal insult, from
19
       defamation, and from injury to his personal relations.”
20
21             149. As alleged herein, and in violation of California Civil Code Section 43, Defendants failed

22     to provide a workplace free from violence and bodily harm. Defendants’ refusal to take corrective action
23      and provide protection from workplace violence violates the law because Bordeleon, an employee of
24      United Airlines, was acting during the course and scope of employment when he physically charged and
25
        attacked Plaintiff, punched her buttocks, struck her on the head and threatened to cause Plaintiff bodily
26
        harm. Bordeleon’s unlawful conduct was perpetrated as an employee of United Airlines during the
27
        course and scope of his employment, making United Airlines vicariously liable for his conduct.
28
                                                           35
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 43 of 61 Page ID #:53




 I             150. Plaintiff is informed and believes, and thereon alleges, that United Airlines’ requirement
 2     that Plaintiff work in a workplace with Bordeleon’s violent propensities was violative of Section 43 of
 3
       the California Civil Code.
4
               151. As a result of Defendants’ conduct, Plaintiff suffered harm.
 5
               152. As an actual and proximate result of the aforementioned violations, Plaintiff has been
 6
 7     harmed in an amount according to proof, but in an amount in excess of the jurisdiction of this Court.

 8             153. The above described actions were perpetrated and/or ratified by a managing agent or officer

 9     of Defendant. These acts were done with malice, fraud, oppression, and in reckless disregard of
10     Plaintiffs rights. Further, said actions were despicable in character and warrant the imposition of
11
       punitive damages against Defendant in a sum sufficient to punish and deter Defendant’s future conduct.
12
13
                                           TWELFTH CAUSE OF ACTION
14
                                         (Violation of Civil Code Section 52.11
15
                                                (Against All Defendants)
16             154. The allegations set forth in this complaint are hereby re-alleged and incorporated by
17
       reference.
18
               155. This cause of action is asserted against all Defendants.
19
               156. Defendants are liable pursuant to Government Code Section 815.2 and 820, Civil Code
20
21     Sections 1708 and 1714(a), and Civil Code Section 52.1.

22              157. Defendants violated Plaintiffs civil rights, guaranteed by the Bane Civil Rights Act, the
23     California Constitution and the laws of the State of California thereby violating California law, including.
24
       but not limited to, California Civil Code Section 52.1. The Bane Civil Rights Act prohibits Defendants
25
        from interfering with Plaintiffs federal or state constitutional rights by threats, intimidation, or coercion.
26
                158. Defendant United Airlines allowed Defendant Bordeleon, to work with Plaintiff and other
27
        United Airlines employees, whom he had physically threatened. Defendants knew, or should have
28
                                                             36
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 44 of 61 Page ID #:54



 1     known, based on Bordeleon’s conduct and interactions with employees. Plaintiffs complaints, and
2      witnesses during the incident that Plaintiff was threatened by Bordeleon with violence and bodily harm
3
       alleged herein and in violation of California Civil Code Section 43. Bordeleon’s violent conduct was
4
       perpetrated as an employee of United Airlines during the course and scope of his employment, making
 5
       United Airlines vicariously liable for his conduct.
6
 7             159. Defendant United Airlines made the decision to engage in conduct including the retaliation

 8     against Plaintiff, failure to properly discipline or stop the conduct as well as the non-payment of wages

 9     and retention o fBordeleon.
10             160. As a result of Defendants’ conduct, Plaintiff suffered harm.
11
               161. As an actual and proximate result of the aforementioned violations. Plaintiff has been
12
       harmed in an amount according to proof, but in an amount in excess of the jurisdiction of this Court.
13
       Plaintiff is entitled to damages, statutory damages, treble damages, attorney’s fees and costs provided for
14
15     by Civil Code sections 52 and 52.1.

16             162. The above described actions were perpetrated and/or ratified by a managing agent or officer
17     of Defendant. These acts were done with malice, fraud, oppression, and in reckless disregard of
18     Plaintiffs rights. Further, said actions were despicable in character and warrant the imposition of
19
       punitive damages against Defendant in a sum sufficient to punish and deter Defendant’s future conduct.
20
                                        THIRTEENTH CAUSE OF ACTION
21
                                         (Violation of Civil Code Section 51.71
22
                                                (Against All Defendants)
23             163. The allegations set forth in this complaint are hereby re-alleged and incorporated by
24
       reference.
25
               164. This cause of action is asserted against all Defendants.
26
               165. Defendants violated Plaintiffs civil rights, guaranteed by the Ralph Civil Rights Act, the
27

28      California Constitution and the laws of the State of California thereby violating California law, including,
                                                             37
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 45 of 61 Page ID #:55



 1     but not limited to, California Civil Code Section 51.7. The Ralph Civil Rights Act provides protection
2      from hate violence and prohibits violence or threats of violence based on race, color, gender, or position
3
       in a labor dispute.
4
               166. Defendants knew, or should have known, based on Bordeleon’s conduct and interactions
5
       with employees, Plaintiffs complaints, and witnesses during the incident that Plaintiff was threatened
6
 7
       by Bordeleon with violence and bodily harm alleged herein. Bordeleon’s violent conduct was perpetrated

 8     as an employee of United Airlines during the course and scope of his employment, making United
 9     Airlines vicariously liable for his conduct.
10             167. Defendant United Airlines made the decision to engage in conduct including the retaliation
11
       against Plaintiff, failure to properly discipline or stop the conduct as well as the non-payment of wages
12
       and retention of Bordeleon.
13
14             168. Plaintiff suffered discrimination because of her race/color, and gender.
15
               169. As a result of Defendants’ conduct. Plaintiff suffered harm.
16
               170. As an actual and proximate result of the aforementioned violations, Plaintiff has been
17
       harmed in an amount according to proof, but in an amount in excess of the jurisdiction of this Court.
18
19     Plaintiff is entitled to damages, statutory damages, treble damages, civil penalties, attorney’s fees and

20     costs and other damages and remedies provided for by Civil Code sections 57.1.
21             171. The above described actions were perpetrated and/or ratified by a managing agent or officer
22     of Defendant. These acts were done with malice, fraud, oppression, and in reckless disregard of
23
        Plaintiff’s rights. Further, said actions were despicable in character and warrant the imposition of
24
        punitive damages against Defendant in a sum sufficient to punish and deter Defendant’s future conduct.
25
                                                      PRAYER FOR RELIEF
26
27             WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, as follows:

28              1. Loss of earnings, including commissions and bonuses, and back pay;
                                                           38
                        JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 46 of 61 Page ID #:56



 1            2. Loss of future earnings (including commissions and bonuses), promotions, opportunities to
2      promote, front pay and all other employment benefits, such as pension rights;
3
              3. All other lost pension, insurance and other employment benefits;
4
              4. Medical, hospital and psychological bills, including past, present and future bills;
 5
              5. General damages (pain, suffering, emotional distress and other non-economic damages);
 6
 7            6. Damages for wages not paid according to proof;

 8            7. Compensatory damages according to proof;
 9            8. Restitution and disgorgement for all unlawful and/or unfair business acts and/or practices
10     according to proof;
11
              9. Punitive Damages where applicable;
12
               10.   Litigation costs;
13
               11.   Attorney’s fees;
14
15             12.   Civil Penalties as authorized by statutes set out herein above;

16             13.   Interest;
17             14.   Damages for increased income tax payments;
18
               15.   Personal injuries;
19
               16.   Injunctive or declaratory relief where applicable;
20
               17.   Any other relief or damages allowed by law, or statutes not set out above and such further
21
22
       relief as the Court deems just and proper at conclusion of trial.

23
       DATED; March 31, 2020                LAW OFFICE OF TWILA S. WHITE
24

25
26                                          TWILA S. V^ITE
                                            Attorney for Plaintiff JON MILLER
27

28
                                                           39
                       JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 47 of 61 Page ID #:57



 1                                        DEMAND FOR JURY TRIAL
 2

 3          Plaintiff demands a jury trial.
 4

 5     DATED: March 31, 2020                  LAW OFFICE OFtWILA S. WHITE
 6
 7
                                              TWILA S. WttlTE
 8                                            Attorney for Plaintiff JON MILLER
 9
10
11
12
13
14
15
16
17
18
19
20
21
22

23
24

25
26
27

28
                                                          40
                      JON MILLER’S FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                           Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 48 of 61 Page ID #:58

Electronically FILED by Superior Court of California, County of Los Angeles on 06/01/2020 02:06 PM Sherri R. Carter, Executive Officer/Clerk of Court, by V. Delgadillo,Deputy Clerk


                                                                                             1    Michele Haydel Gehrke (SBN 215647)
                                                                                                  mgehrke@reedsmith.com
                                                                                             2    REED SMITH LLP
                                                                                                  101 Second Street
                                                                                             3    Suite 1800
                                                                                                  San Francisco, CA 94105-3659
                                                                                             4    Telephone: +1 415 543 8700
                                                                                                  Facsimile: +1 415 391 8269
                                                                                             5
                                                                                                  Mona A. Razani (SBN 312234)
                                                                                             6    mrazani@reedsmith.com
                                                                                                  REED SMITH LLP
                                                                                             7    355 South Grand Ave
                                                                                                  Suite 2800
                                                                                             8    Los Angeles, CA 90071
                                                                                                  Telephone: +1 213 457 8000
                                                                                             9    Facsimile: +1 213 457 8080

                                                                                            10    Attorneys for Defendant
                                                                                                  United Airlines, Inc.
                         A limited liability partnership formed in the State of Delaware




                                                                                            11

                                                                                            12
                                                                                                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
        REED SMITH LLP




                                                                                            13
                                                                                                                                 FOR THE COUNTY OF LOS ANGELES
                                                                                            14
                                                                                                                      CENTRAL DISTRICT - STANLEY MOSK COURTHOUSE
                                                                                            15

                                                                                            16
                                                                                               JON MILLER, an individual, on behalf of                   No.: 20STCV10551
                                                                                            17 herself and all others similarly situated,
                                                                                                                                                         DEFENDANT UNITED AIRLINES,
                                                                                            18                           Plaintiff,                      INC.’S ANSWER TO PLAINTIFF’S
                                                                                                                                                         UNVERIFIED FIRST AMENDED
                                                                                            19           vs.                                             COMPLAINT

                                                                                            20 UNITED AIRLINES, Inc., an Illinois
                                                                                               Corporation, DALE BORDELEON an                            [ASSIGNED FOR ALL PURPOSES TO
                                                                                            21 individual; and DOES 1 through 50 Inclusive,              HON. MONICA BACHNER, DEPT. 71]

                                                                                            22                           Defendant.                      Compl. Filed:   March 16, 2020
                                                                                                                                                         FAC Filed:      March 24, 2020
                                                                                            23

                                                                                            24

                                                                                            25
                                                                                                         Defendant United Airlines, Inc. (“Defendant”), for itself only, responds to the First Amended
                                                                                            26
                                                                                                 Complaint filed by Plaintiff Jon Miller (“Plaintiff”) as follows:
                                                                                            27

                                                                                            28
                                                                                                                                                        1
                                                                                                     DEFENDANT UNITED AIRLINES, INC.’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED
                                                                                                                                         COMPLAINT
                                                                                   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 49 of 61 Page ID #:59



                                                                                     1                                           GENERAL DENIAL

                                                                                     2          Pursuant to the provisions of Section 431.30 of the California Code of Civil Procedure,

                                                                                     3 Defendant denies, both generally and specifically, each and every allegation, matter or fact contained

                                                                                     4 in the First Amended Complaint and the whole thereof, and further specifically deny that Plaintiff has

                                                                                     5 been injured or damaged in any sum whatsoever or is entitled to any relief in any form, whether legal

                                                                                     6 or equitable, from Defendant.

                                                                                     7                                      AFFIRMATIVE DEFENSES

                                                                                     8          Defendant asserts the following affirmative and other defenses without assuming any burdens

                                                                                     9 of production or proof that, pursuant to law, belong to Plaintiff. Defendant reserves the right to amend

                                                                                    10 this Answer to assert any additional defenses and affirmative defenses as may become available or
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 apparent during the course of this litigation.

                                                                                    12                                     FIRST SEPARATE DEFENSE
REED SMITH LLP




                                                                                    13                                        (Failure to State a Claim)

                                                                                    14          Defendant is informed and believes on that basis alleges that the First Amended Complaint,

                                                                                    15 and each cause of action pleaded, fails to state facts sufficient to constitute a claim upon which any

                                                                                    16 relief may be granted.

                                                                                    17                                   SECOND SEPARATE DEFENSE

                                                                                    18                                         (Statute of Limitations)

                                                                                    19          Defendant is informed and believes on that basis alleges that one or more of Plaintiff’s causes

                                                                                    20 of action are barred in whole or in part by the applicable statutes of limitations, including, but not

                                                                                    21 limited to, California Government Code §§ 12960 and 12965; California Code of Civil Procedure §§

                                                                                    22 335.1, 337, 340, 338, 339, 339.1, 229, 340, and 343; and Civil Code §§ 51.7 and 52, and the like.

                                                                                    23                                     THIRD SEPARATE DEFENSE

                                                                                    24                             (Failure to Exhaust Administrative Remedies)

                                                                                    25          Defendant is informed and believes on that basis alleges that one or more of Plaintiff’s causes

                                                                                    26 of action are barred in whole or in part to the extent Plaintiff failed to exhaust administrative remedies
                                                                                    27 and statutory prerequisites in a complete and timely manner under applicable law including, but not

                                                                                    28 limited to, the California Fair Employment and Housing Act (Government Code §12940 et seq.).

                                                                                                                                            2
                                                                                                  DEFENDANT’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED COMPLAINT
                                                                                   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 50 of 61 Page ID #:60



                                                                                     1                                   FOURTH SEPARATE DEFENSE

                                                                                     2                               (Exceeds Scope of Administrative Charge)

                                                                                     3          Defendant is informed and believes on that basis alleges that to the extent Plaintiff filed an

                                                                                     4 administrative charge with any federal or state agency, including, but not limited to, the California

                                                                                     5 Department of Fair Employment and Housing and/or the Equal Employment Opportunity

                                                                                     6 Commission, Plaintiff’s causes of action are barred in whole or in part to the extent they exceed the

                                                                                     7 scope of the charge(s).

                                                                                     8                                     FIFTH SEPARATE DEFENSE

                                                                                     9                                       (After-Acquired Evidence)

                                                                                    10          Defendant is informed and believes on that basis alleges that Plaintiff’s causes of action are
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 barred or mitigated in whole or in part to the extent Defendant discovers evidence after-the-fact that

                                                                                    12 amounts to independent grounds to subject Plaintiff to any adverse employment action.
REED SMITH LLP




                                                                                    13                                     SIXTH SEPARATE DEFENSE

                                                                                    14                                                 (Waiver)

                                                                                    15          Defendant is informed and believes on that basis alleges that Plaintiff’s causes of action are

                                                                                    16 barred in whole or in part by the doctrine of waiver.

                                                                                    17                                   SEVENTH SEPARATE DEFENSE

                                                                                    18                                                 (Laches)

                                                                                    19          Defendant is informed and believes on that basis alleges that Plaintiff’s causes of action are

                                                                                    20 barred in whole or in part by the doctrine of laches.

                                                                                    21                                   EIGHTH SEPARATE DEFENSE

                                                                                    22                                             (Unclean Hands)

                                                                                    23          Defendant is informed and believes on that basis alleges that Plaintiff’s causes of action are

                                                                                    24 barred in whole or in part to the extent Plaintiff is guilty of unclean hands.

                                                                                    25 / /

                                                                                    26 / /
                                                                                    27 / /

                                                                                    28 / /

                                                                                                                                            3
                                                                                                  DEFENDANT’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED COMPLAINT
                                                                                   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 51 of 61 Page ID #:61



                                                                                     1                                    NINTH SEPARATE DEFENSE

                                                                                     2                                                (Estoppel)

                                                                                     3          Defendant is informed and believes on that basis alleges that Plaintiff’s causes of action are

                                                                                     4 barred in whole or in part by Plaintiff’s own improper conduct, acts or omissions and, therefore, she

                                                                                     5 is equitably estopped from recovering on any of her claims for relief.

                                                                                     6                                    TENTH SEPARATE DEFENSE

                                                                                     7                                               (No Injury)

                                                                                     8          Defendant is informed and believes on that basis alleges that Plaintiff’s causes of action are

                                                                                     9 barred in whole or in part to the extent Plaintiff sustained no injury or damages as a proximate result

                                                                                    10 of any act by or attributable to Defendant.
                 A limited liability partnership formed in the State of Delaware




                                                                                    11                                 ELEVENTH SEPARATE DEFENSE

                                                                                    12                                           (Failure to Mitigate)
REED SMITH LLP




                                                                                    13          Defendant is informed and believes on that basis alleges that Plaintiff is not entitled to back

                                                                                    14 pay and/or other damages to the extent she failed to failed to mitigate her alleged loss of wages and/or

                                                                                    15 other damages.

                                                                                    16                                  TWELFTH SEPARATE DEFENSE

                                                                                    17                                       (Privilege or Justification)

                                                                                    18          Defendant is informed and believes on that basis alleges that Plaintiff’s causes of action are

                                                                                    19 barred to the extent any actions and/or omissions attributable to Defendant were at all times privileged

                                                                                    20 or justified.

                                                                                    21                                THIRTEENTH SEPARATE DEFENSE

                                                                                    22                                     (Legitimate Business Reasons)

                                                                                    23          Defendant is informed and believes on that basis alleges that Plaintiff’s causes of action are

                                                                                    24 barred to the extent that any and all conduct Plaintiff complains of or that is attributable to Defendant

                                                                                    25 was undertaken for legitimate, non-discriminatory, non-retaliatory business reasons. Moreover,

                                                                                    26 Defendant is informed and believes on that basis alleges that Defendant’s employment
                                                                                    27 practices/policies are lawful because it is necessary to operate safely and efficiently and the

                                                                                    28 employment practices/policies accomplish this purpose.

                                                                                                                                           4
                                                                                                 DEFENDANT’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED COMPLAINT
                                                                                   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 52 of 61 Page ID #:62



                                                                                     1                               FOURTEENTH SEPARATE DEFENSE

                                                                                     2                                        (Management Discretion)

                                                                                     3         Defendant is informed and believes on that basis alleges that Plaintiff’s causes of action are

                                                                                     4 barred to the extent that the conduct Plaintiff complains or that is attributable to Defendant was a just

                                                                                     5 and proper exercise of management discretion undertaken for a fair and honest reason.

                                                                                     6                                 FIFTEENTH SEPARATE DEFENSE

                                                                                     7                                              (Good Faith)

                                                                                     8         Defendant is informed and believes on that basis alleges that Plaintiff’s causes of action are

                                                                                     9 barred to the extent that the conduct Plaintiff complains of that is attributable to Defendant was

                                                                                    10 undertaken in good faith and without malice, was a lawful exercise of sound discretion of Defendant’s
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 legal rights, and was based on a rational, reasonable consideration of the facts.

                                                                                    12                                 SIXTEENTH SEPARATE DEFENSE
REED SMITH LLP




                                                                                    13                                         (No Punitive Damages)

                                                                                    14         Defendant is informed and believes on that basis alleges that Plaintiff is not entitled to recover

                                                                                    15 any punitive, double or exemplary damages, and any such allegations should be stricken to the extent

                                                                                    16 Plaintiff failed to plead and cannot prove facts sufficient to support allegations of oppression, fraud

                                                                                    17 and/or malice by an officer, director, or managing agent pursuant to California Civil Code § 3294.

                                                                                    18                               SEVENTEENTH SEPARATE DEFENSE

                                                                                    19                               (Unconstitutionality of Punitive Damages)

                                                                                    20         Defendant is informed and believes on that basis alleges Plaintiff’s punitive damage claims are

                                                                                    21 barred and should be stricken to the extent they are unconstitutional under the California and United

                                                                                    22 States Constitutions.

                                                                                    23                               EIGHTEENTH SEPARATE DEFENSE

                                                                                    24                                          (Conduct of Plaintiff)

                                                                                    25         Defendant is informed and believes on that basis alleges that Plaintiff’s causes of action are

                                                                                    26 barred because Plaintiff’s conduct concerning the matters alleged in the First Amended Complaint
                                                                                    27 constitute carelessness, negligence, misconduct, or bad faith, or the Plaintiff was otherwise at fault

                                                                                    28 and any resulting injuries sustained by Plaintiff were proximately caused by the conduct of Plaintiff.

                                                                                                                                           5
                                                                                                 DEFENDANT’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED COMPLAINT
                                                                                   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 53 of 61 Page ID #:63



                                                                                     1                                NINETEENTH SEPARATE DEFENSE

                                                                                     2                                                  (Setoff)

                                                                                     3          Defendant is informed and believes on that basis alleges that without conceding Plaintiff is

                                                                                     4 owed any amount, and as to all of Plaintiff’s causes of action, Defendant alleges it is entitled to offset

                                                                                     5 against any judgment that may be entered against it all amounts previously paid to Plaintiff in worker’s

                                                                                     6 compensation, disability, or any other benefits.

                                                                                     7                                 TWENTIETH SEPARATE DEFENSE

                                                                                     8                                                (Spoliation)

                                                                                     9          Defendant is informed and believes on that basis alleges that to the extent Plaintiff and/or her

                                                                                    10 agents failed to preserve and/or permitted the spoliation of material evidence, such conduct bars
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 Plaintiff from recovering from Defendant and/or makes Plaintiff liable for damages to Defendant.

                                                                                    12                               TWENTY-FIRST SEPARATE DEFENSE
REED SMITH LLP




                                                                                    13                                           (Conduct of Others)

                                                                                    14          Defendant is informed and believes on that basis alleges that without conceding Plaintiff is

                                                                                    15 owed any amount, and as to all of Plaintiff’s causes of action, Defendant alleges it is entitled to offset

                                                                                    16 any judgment that may be entered against it to the extent that other third parties’ fault caused or

                                                                                    17 contributed to Plaintiff’s damages, if any.

                                                                                    18                             TWENTY-SECOND SEPARATE DEFENSE

                                                                                    19                            (Intentional Acts of Others/Superseding Cause)

                                                                                    20          Defendant is informed and believes on that basis alleges that without conceding Plaintiff is

                                                                                    21 owed any amount, and as to one or more of Plaintiff’s causes of action, Defendant alleges that the sole

                                                                                    22 and/or proximate cause of the damages claimed by Plaintiff was due to willful and intentional acts of

                                                                                    23 persons and/or entities other than Defendant.

                                                                                    24                              TWENTY-THIRD SEPARATE DEFENSE

                                                                                    25                                 (Worker’s Compensation Exclusivity)

                                                                                    26          Defendant is informed and believes on that basis alleges that one or more of Plaintiff’s causes

                                                                                    27 of action may be barred because Plaintiff’s exclusive remedy for such damages is governed by the

                                                                                    28 California Worker’s Compensation statutes. Cal. Labor Code §3200 et seq.

                                                                                                                                            6
                                                                                                  DEFENDANT’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED COMPLAINT
                                                                                   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 54 of 61 Page ID #:64



                                                                                     1                             TWENTY-FOURTH SEPARATE DEFENSE

                                                                                     2                                           (CBA Preemption)

                                                                                     3          Defendant is informed and believes on that basis alleges that one or more of Plaintiff’s causes

                                                                                     4 of action may be barred in whole or in part by the doctrine of preemption because of Plaintiff’s

                                                                                     5 collective bargaining agreement and its incorporated policies.

                                                                                     6                              TWENTY-FIFTH SEPARATE DEFENSE

                                                                                     7                              (Failure to Exhaust Contractual Remedies)

                                                                                     8          Defendant is informed and believes on that basis alleges that one or more of Plaintiff’s causes

                                                                                     9 of action are barred in whole or in part to the extent Plaintiff failed to exhaust the remedies set forth

                                                                                    10 in her collective bargaining agreement because she did not file or fully pursue a grievance with her
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 union.

                                                                                    12                              TWENTY-SIXTH SEPARATE DEFENSE
REED SMITH LLP




                                                                                    13                                           (RLA Preemption)

                                                                                    14          Defendant is informed and believes on that basis alleges that one or more of Plaintiff’s causes

                                                                                    15 of action may be barred in whole or in part by preemption under the Railway Labor Act, 45 U.S.C. §

                                                                                    16 151 et seq.

                                                                                    17                            TWENTY-SEVENTH SEPARATE DEFENSE

                                                                                    18                                           (ADA Preemption)

                                                                                    19          Defendant is informed and believes on that basis alleges that one or more of Plaintiff’s causes

                                                                                    20 of action may be barred in whole or in part by preemption under the Airline Deregulation Act, 49

                                                                                    21 U.S.C. § 41713 et seq.

                                                                                    22                             TWENTY-EIGHTH SEPARATE DEFENSE

                                                                                    23                                  (Avoidable Consequences McGinnis)

                                                                                    24          Defendant is informed and believes on that basis alleges that one or more of Plaintiff’s claims

                                                                                    25 for relief is subject to the doctrine of avoidable consequences because Defendant exercised reasonable

                                                                                    26 care to prevent and correct any alleged discrimination or retaliation and Plaintiff unreasonably failed
                                                                                    27 to use Defendant’s preventative or corrective measures.

                                                                                    28

                                                                                                                                           7
                                                                                                 DEFENDANT’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED COMPLAINT
                                                                                   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 55 of 61 Page ID #:65



                                                                                     1                              TWENTY-NINTH SEPARATE DEFENSE

                                                                                     2                                          (No Protected Activity)

                                                                                     3          Defendant is informed and believes on that basis alleges that Plaintiff’s retaliation claims fail

                                                                                     4 because she fails to allege facts sufficient to find that she engaged in protected activity.

                                                                                     5                                   THIRTIETH SEPARATE DEFENSE

                                                                                     6                                               (Self-Defense)

                                                                                     7          Defendant is informed and believes on that basis alleges that it is not responsible for any

                                                                                     8 alleged harm because Defendant was acting in self-defense.

                                                                                     9                               THIRTY-FIRST SEPARATE DEFENSE

                                                                                    10                                                 (Consent)
                 A limited liability partnership formed in the State of Delaware




                                                                                    11          Defendant is informed and believes on that basis alleges that Plaintiff consented to and

                                                                                    12 approved all the purported acts and omissions about which Plaintiff now complains.
REED SMITH LLP




                                                                                    13                              THIRTY-SECOND SEPARATE DEFENSE

                                                                                    14                                          (Lack of Jurisdiction)

                                                                                    15          Defendant is informed and believes on that basis alleges that this action is barred because this

                                                                                    16 Court has no jurisdiction of the subject of the causes of action alleged in the First Amended Complaint.

                                                                                    17                               THIRTY-THIRD SEPARATE DEFENSE

                                                                                    18                                            (Undue Hardship)

                                                                                    19          Defendant is informed and believes on that basis alleges one or more of Plaintiff’s causes of

                                                                                    20 action fail because Plaintiff’s purported accommodations would have created an undue hardship to

                                                                                    21 Defendant’s business.

                                                                                    22                               THIRTY-FORTH SEPARATE DEFENSE

                                                                                    23                                          (Health or Safety Risk)

                                                                                    24          Defendant is informed and believes on that basis alleges one or more of Plaintiff’s causes of

                                                                                    25 action fail because Defendant’s conduct was lawful, because even with reasonable accommodations,

                                                                                    26 Plaintiff was unable to perform an essential job duty without endangering her health or safety and/or
                                                                                    27 the health or safety of others.

                                                                                    28

                                                                                                                                            8
                                                                                                 DEFENDANT’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED COMPLAINT
                                                                                   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 56 of 61 Page ID #:66



                                                                                     1                               THIRTY-FIFTH SEPARATE DEFENSE

                                                                                     2                                       (No Private Right of Action)

                                                                                     3          Defendant is informed and believes on that basis alleges one that or more of Plaintiff’s causes

                                                                                     4 of action, including but not limited to Plaintiff’s Eleventh cause of action, does not confer a private

                                                                                     5 right of action.

                                                                                     6                               THIRTY-SIXTH SEPARATE DEFENSE

                                                                                     7                                           (Lack of Knowledge)

                                                                                     8          Defendant is informed and believes on that basis alleges that one or more of Plaintiff’s causes

                                                                                     9 of action may be barred in whole or in part because Defendant lacked knowledge, actual, constructive

                                                                                    10 or otherwise, of any conduct that could give rise to liability against Defendant.
                 A limited liability partnership formed in the State of Delaware




                                                                                    11                             THIRTY-SEVENTH SEPARATE DEFENSE

                                                                                    12                               (No Reasonable Accommodations Sought)
REED SMITH LLP




                                                                                    13          Defendant is informed and believes on that basis alleges that Plaintiff’s claims for disability

                                                                                    14 discrimination, failure to reasonably accommodate, failure to engage in the interactive process and

                                                                                    15 violation of the California Family Rights Act are barred, in whole or in part, because reasonable

                                                                                    16 accommodations were neither sought by Plaintiff nor required, and/or were excused by law because

                                                                                    17 they would impose an undue burden or hardship on Defendant.

                                                                                    18                              THIRTY-EIGHTH SEPARATE DEFENSE

                                                                                    19                    (Failure to Participate in the Interactive Process in Good Faith)

                                                                                    20          Defendant is informed and believes on that basis alleges that Plaintiff’s claims for disability

                                                                                    21 discrimination, failure to reasonably accommodate, failure to engage in the interactive process and

                                                                                    22 violation of the California Family Rights Act are barred, in whole or in part, Plaintiff obstructed or

                                                                                    23 otherwise failed to participate in the interactive process in good faith.

                                                                                    24                               THIRTY-NINTH SEPARATE DEFENSE

                                                                                    25                               (Inability to Perform Essential Functions)

                                                                                    26          Defendant is informed and believes on that basis alleges that Plaintiff’s claims for disability

                                                                                    27 discrimination, failure to reasonably accommodate, failure to engage in the interactive process and

                                                                                    28

                                                                                                                                            9
                                                                                                  DEFENDANT’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED COMPLAINT
                                                                                   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 57 of 61 Page ID #:67



                                                                                     1 violation of the California Family Rights Act are barred, in whole or in part, because she was unable

                                                                                     2 to perform the essential duties of her position, with or without reasonable accommodation.

                                                                                     3                                FORTIETH AFFIRMATIVE DEFENSE

                                                                                     4                                             (No Disability)

                                                                                     5         Defendant is informed and believes on that basis alleges that Plaintiff’s claims for disability

                                                                                     6 discrimination, failure to reasonably accommodate, failure to engage in the interactive process and

                                                                                     7 violation of the California Family Rights Act are barred, in whole or in part, because she is not and

                                                                                     8 was not a qualified individual with an actual or perceived disability or serious health condition.

                                                                                     9                               FORTY-FIRST AFFIRMATIVE DEFENSE

                                                                                    10                                 (Bona Fide Occupational Qualification)
                 A limited liability partnership formed in the State of Delaware




                                                                                    11         Defendant is informed and believes on that basis alleges some or all of Plaintiff’s claims barred

                                                                                    12 because Defendant’s purported decisions related to her were based on a bona fide occupational
REED SMITH LLP




                                                                                    13 qualification.

                                                                                    14                           FORTY-SECOND AFFIRMATIVE DEFENSE

                                                                                    15                                            (Same Decision)

                                                                                    16         Defendant is informed and believes on that basis alleges that some or all of Plaintiff’s claims,

                                                                                    17 including but not limited to Plaintiff’s Tenth Cause of Action for Retaliation under Labor Code

                                                                                    18 sections 98.6 and 1102.5, are barred because Defendant would have made its purported decisions for

                                                                                    19 legitimate and independent reasons regardless of Plaintiff’s engagement in an alleged protected

                                                                                    20 activity.

                                                                                    21                               FORTY-THIRD AFFIRMATIVE DEFENSE

                                                                                    22                                   (Employment Would Have Ceased)

                                                                                    23         Defendant is informed and believes on that basis alleges that some or all of Plaintiff’s claims,

                                                                                    24 including but not limited to Plaintiff’s claims for disability discrimination, failure to reasonably

                                                                                    25 accommodate, failure to engage in the interactive process and violation of the California Family Rights

                                                                                    26 Act are barred, in whole or in part, because Plaintiff’s ability to work for Defendant would have been
                                                                                    27 affected for other reasons.

                                                                                    28

                                                                                                                                          10
                                                                                                   DEFENDANT’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED COMPLAINT
                                                                                   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 58 of 61 Page ID #:68



                                                                                     1                             FORTY-FORTH AFFIRMATIVE DEFENSE

                                                                                     2                                           (No Willful Violation)

                                                                                     3          Defendant is informed and believes on that basis alleges that claim for violation of the

                                                                                     4 California Family Rights Act are barred, in whole or in part, because Defendant’s purported

                                                                                     5 violations, if any, were not willful.

                                                                                     6
                                                                                                                               ADDITIONAL DEFENSES
                                                                                     7
                                                                                                Defendant presently has insufficient knowledge or information upon which to form a belief as
                                                                                     8
                                                                                         to whether there may be additional defenses so they reserve the right to assert additional defenses if
                                                                                     9
                                                                                         discovery indicates that additional defenses are appropriate.
                                                                                    10
                                                                                                                                       PRAYER
                 A limited liability partnership formed in the State of Delaware




                                                                                    11
                                                                                                WHEREFORE, Defendant pray for relief as follows:
                                                                                    12
                                                                                                1.      Plaintiff takes nothing and the First Amended Complaint is dismissed with prejudice;
REED SMITH LLP




                                                                                    13
                                                                                                2.      Judgment for Defendant and against Plaintiff on all causes of action;
                                                                                    14
                                                                                                3.      For costs and reasonable attorneys’ fees incurred to defend this action; and
                                                                                    15
                                                                                                4.      For such other and further relief as this Court deems proper.
                                                                                    16
                                                                                                DATED: June 1, 2020
                                                                                    17
                                                                                                                                      REED SMITH LLP
                                                                                    18

                                                                                    19
                                                                                                                                      By:
                                                                                    20                                                      Michele Haydel Gehrke
                                                                                                                                            Mona A. Razani
                                                                                    21                                                      Attorneys for Defendant United Airlines, Inc.

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26
                                                                                    27

                                                                                    28

                                                                                                                                            11
                                                                                                  DEFENDANT’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED COMPLAINT
                                                                                   Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 59 of 61 Page ID #:69



                                                                                     1

                                                                                     2                                         PROOF OF SERVICE

                                                                                     3         I am a resident of the State of California, over the age of eighteen years, and not a party to
                                                                                       the within action. My business address is REED SMITH LLP, 355 S. Grand Avenue, Suite 2900,
                                                                                     4 Los Angeles, CA 90071.

                                                                                     5         On June 1, 2020, I served the following document(s) by the method indicated below:
                                                                                     6     DEFENDANT UNITED AIRLINES, INC.’S ANSWER TO PLAINTIFF’S UNVERIFIED
                                                                                                              FIRST AMENDED COMPLAINT
                                                                                     7
                                                                                               by placing the document(s) listed above in a sealed envelope with postage thereon fully
                                                                                     8          prepaid, in the United States mail at Los Angeles, California addressed as set forth below. I
                                                                                                am readily familiar with the firm’s practice of collection and processing of correspondence
                                                                                     9          for mailing. Under that practice, it would be deposited with the U.S. Postal Service on that
                                                                                                same day with postage thereon fully prepaid in the ordinary course of business. I am aware
                                                                                    10          that on motion of the party served, service is presumed invalid if the postal cancellation date
                                                                                                or postage meter date is more than one day after the date of deposit for mailing in this
                 A limited liability partnership formed in the State of Delaware




                                                                                    11          Declaration.
                                                                                    12         by placing the document(s) listed above in a sealed envelope(s) and by causing personal
REED SMITH LLP




                                                                                                delivery of the envelope(s) to the person(s) at the address(es) set forth below. A signed
                                                                                    13          proof of service by the process server or delivery service will be filed shortly.
                                                                                    14         by personally delivering the document(s) listed above to the person(s) at the address(es) set
                                                                                                forth below.
                                                                                    15
                                                                                               by placing the document(s) listed above in a sealed envelope(s) and consigning it to an
                                                                                    16          express mail service for guaranteed delivery on the next business day following the date of
                                                                                                consignment to the address(es) set forth below. A copy of the consignment slip is attached
                                                                                    17          to this proof of service.
                                                                                    18         by transmitting via email to the parties at the email addresses listed below:
                                                                                    19
                                                                                         Sheryl L. Marx, Esq.                                   Attorney for Plaintiff
                                                                                    20   LAW OFFICES OF JAKE D. FINKEL, APC
                                                                                         3470 Wilshire Blvd., Suite 830
                                                                                    21   Los Angeles, CA 90010
                                                                                         Telephone: 213.787.7411
                                                                                    22
                                                                                                      I declare under penalty of perjury under the laws of the State of California that the
                                                                                    23 above is true and correct. Executed on June 1, 2020, at Los Angeles, California.

                                                                                    24

                                                                                    25
                                                                                                                                                                  Charlyn Jones
                                                                                    26
                                                                                    27

                                                                                    28

                                                                                                                               12US_ACTIVE-153546560.2-MARAZANI
                                                                                                 DEFENDANT’S ANSWER TO PLAINTIFF’S UNVERIFIED FIRST AMENDED COMPLAINT
      Case 2:20-cv-04910-VAP-AS Document 2-1 Filed 06/02/20 Page 60 of 61 Page ID #:70


SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
Branch Name: Stanley Mosk Courthouse
Mailing Address: 111 North Hill Street
City, State and Zip Code: Los Angeles CA 90012



SHORT TITLE: JON MILLER vs UNITED AIRLINES,INC , et al.                      CASE NUMBER:
                                                                             20STCV10551
          NOTICE OF CONFIRMATION OF ELECTRONIC FILING

The Electronic Filing described by the below summary data was reviewed and accepted by the Superior Court of
California, County of LOS ANGELES. In order to process the filing, the fee shown was assessed.

Electronic Filing Summary Data

Electronically Submitted By: One Legal
Reference Number: 14747218
Submission Number: 20LA02205286
Court Received Date: 06/01/2020
Court Received Time: 2:06 pm
Case Number: 20STCV10551
Case Title: JON MILLER vs UNITED AIRLINES,INC , et al.
Location: Stanley Mosk Courthouse
Case Type: Civil Unlimited
Case Category: Other Employment Complaint Case
Jurisdictional Amount: Over $25,000
Notice Generated Date: 06/01/2020
Notice Generated Time: 2:10 pm

Documents Electronically Filed/Received                    Status

Answer                                                    Accepted




Comments
Submitter's Comments:

Clerk's Comments:

Electronic Filing Service Provider Information
Service Provider: One Legal
Contact: One Legal
Phone: (800) 938-8815




                                         NOTICE OF CONFIRMATION OF FILING
P-AS Document
         Superior2-1
                  Court Filed    06/02/20 Pag
                        of California
                  County of Los Angeles
                             ,


    Receipt No: EFM-2020-2049483.1

    Date:         6/1/20 2:10 PM
    Time:         6/1/20 2:10 PM
    CASE # 20STCV10551
    JON MILLER vs UNITED AIRLINES,INC , et

      Unlimited Civil- Ans.non-Plaintiff     435.00
      incl. UD-
      GC70612,70602.5,70602.6
      Court Transaction Fee                    1.75
                         Case Total:         436.75




                          Total Paid:        436.75

     20LA02205286
